Exhibit 10.1

AWARD/CONTRACT

 

1. THIS CONTRACT IS A RATED ORDER UNDER DPAS (15 CFR 350)

 

RATING
DO-A4

 

PAGE OF PAGES
1      77

2. CONTRACT (Proc. Inst. Ident.) NO.
M67854-07-D-5031

 

3. EFFECTIVE DATE
25 Jan 2007

 

4. REQUISITION/PURCHASE REQUEST/PROJECT NO.
M6785407R5000

 

5. ISSUED BY

 

CODE M67854

 

6. ADMINISTERED BY (if other than Item 5)

 

CODE S1103A

MARCORSYSCOM
2200 LESTER STREET
QUANTICO VA

 

 

 

DCMA ATLANTA
ATTN: KAREN BENNER, 2300 LAKE PARK DRIVE
SUITE 300
SMYNRA GA 30080

 

   
    
SCD: B

 

7. NAME AND ADDRESS OF CONTRACTOR (No., street, city, county, state and zip
code)

 

8. DELIVERY

 

 

FORCE PROTECTION INDUSTRIES, INC

 

 

 

[      ] FOB ORIGIN

 

[ X ] OTHER (See below)

DAMON WALSH
9801 HIGHWAY 78, #1
LADSON SC 29456

 

 

 

9. DISCOUNT FOR PROMPT PAYMENT
Net 30 days

 

 

 

 

10. SUBMIT INVOICES      1
(4 copies unless otherwise specified)

 

ITEM

CODE   1EFH8

 

FACILITY CODE

 

TO THE ADDRESS SHOWN IN:

 

Block 6

 

11. SHIP TO/MARK FOR

 

CODE

 

12. PAYMENT WILL BE MADE BY

 

CODE HQ8338

 

 

 

 

DFAS COLUMBUS SOUTH ENTITLEMENT OPS
P.O. BOX 182264
COLUMBUS OH 43218-2264

 

 

See Schedule

 

 

 

 

 

 

13. AUTHORITY FOR USING OTHER THAN FULL AND OPEN COMPETITION:

 

14. ACCOUNTING AND APPROPRIATION DATA

 

 

[     ] 10 U.S.C. 2304(c)(          )

 

[      ] 41 U.S.C. 253(c)(         )

 

 

 

 

 

15A. ITEM NO.

 

15B. SUPPLIES/SERVICES

 

15C. QUANTITY

 

15D. UNIT

 

15E. UNIT PRICE

 

15F. AMOUNT

 

 

SEE SCHEDULE

 

 

 

 

 

 

 

 

 

 

 

 

15G. TOTAL AMOUNT OF CONTRACT

 

$388,921,646.00 EST

 

16. TABLE OF CONTENTS

(X)

 

SEC.

 

DESCRIPTION

 

PAGE(S)

 

(X)

 

SEC

 

DESCRIPTION

 

PAGE(S)

PART I – THE SCHEDULE

 

PART II – CONTRACT CLAUSES

X

 

A

 

SOLICITATION/CONTRACT FORM

 

1

 

X

 

I

 

CONTRACT CLAUSES

 

74-77

X

 

B

 

SUPPLIES OR SERVICES AND PRICES/COSTS

 

2-54

 

PART III – LIST OF DOCUMENTS, EXHIBITS AND OTHER

X

 

C

 

DESCRIPTION/SPECS/WORK STATEMENT

 

55

 

ATTACHMENTS

X

 

D

 

PACKAGING AND MARKING

 

56-60

 

 

 

J

 

LIST OF ATTACHMENTS

 

 

X

 

E

 

INSPECTION AND ACCEPTANCE

 

61-63

 

PART IV – REPRESENTATIONS AND INSTRUCTIONS

X

 

F

 

DELIVERIES OR PERFORMANCE

 

64-65

 

 

 

K

 

REPRESENTATIONS, CERTIFICATIONS

 

 

X

 

G

 

CONTRACT ADMINISTRATION DATA

 

66-67

 

 

 

 

 

AND OTHER STATEMENTS OF OFFERORS

 

 

X

 

H

 

SPECIAL CONTRACT REQUIREMENTS

 

68-73

 

 

 

L

 

INSTRS., CONDS., AND NOTICES TO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OFFERORS

 

 

 

 

 

 

 

 

 

 

 

 

M

 

EVALUATION FACTORS FOR AWARD

 

 

 

CONTRACTING OFFICER WILL COMPLETE ITEM 17 OR 18 AS APPLICABLE

17. [       ] CONTRACTOR’S NEGOTIATED AGREEMENT   Contractor is required to sign
this document and return        copies to issuing office.)   Contractor agrees
to furnish and deliver all items or perform all the services set forth or
otherwise identified above and on any continuation sheets for the consideration
stated herein. The rights and obligations of the parties to this contract shall
be subject to and governed by the following documents: (a) this award/contract,
(b) the solicitation, if any, and (c) such provisions, representations,
certifications, and specifications, as are attached or incorporated by reference
herein. (Attachments are listed herein.)

 

18. [ X ] AWARD (Contractor is not required to sign this document.) Your offer
on Solicitation Number M67854-07-R-5000-0007 REF: Proposal Dt. 12/18/06-01/19/07
including the additions or changes made by you which additions or changes are
set forth in full above, is hereby accepted as to the items listed above and on
any continuation sheets. This award consummates the contract which consists of
the following documents: (a) the Government’s solicitation and your offer, and
(b) this award/contract. No further contractual document is necessary.

19A. NAME AND TITLE OF SIGNER (Type or print)

 

20A. NAME AND TITLE OF CONTRACTING OFFICER
GABRIELLE E. TRICKETT / CONTRACTING OFFICER
TEL: 703-432-4993         EMAIL: gabrielle.trickett@usmc.mil

19B. NAME OF CONTRACTOR

 

19C. DATE SIGNED

 

20B. UNITED STATES OF AMERICA

 

20C. DATE SIGNED

BY

 

 

 

 

 

BY

 

/s/ GABRIELLE E. TRICKETT

 

25-Jan-2007

 

 

(Signature of person authorized to sign)

 

 

 

 

 

(Signature of Contracting Officer)

 

 

 

NSN 7540-01-152-8069

26-107

STANDARD FORM 26 (REV. 4-85)

PREVIOUS EDITION UNUSABLE

GPO 1985 O - 469-794

Prescribed by GSA FAR (48 CPR) 53.214(a)

 


--------------------------------------------------------------------------------


Section B - Supplies or Services and Prices

SUPPLIES OR SERVICES AND PRICE
INTRODUCTION
Section B - Supplies or Services and Prices

A Firm Fixed Price (FFP) Indefinite Delivery / Indefinite Quantity (ID/IQ) is
the contract type effective for the performance period of this contract.
Performance shall be made only as authorized by delivery orders issued in
accordance with the ordering clause of this contract.

Each delivery order will contain, among other information, the date of the
order, the order number, the exact quantity of units to be delivered, delivery
or performance, place of delivery, any special shipping instructions, pricing,
and accounting and appropriation data. The unit price of each delivery order
will be determined by the ordering period and the number of units ordered in
accordance with the Schedule of Supplies and/or Services of this contract.
Individual orders will be issued using the single price for the increment that
corresponds to the total quantity being purchased on that order for the year in
which the order is placed. Quantities are not cumulative from order to order.
The unit price of each order is determined by the total quantity for that order
only, regardless of the previous number of orders issued or the total of
previous quantities ordered. Delivery of units under a specific delivery order
shall not be combined with delivery of units under another delivery order.
Delivery orders will incorporate all clauses of the contract. The Contractor is
responsible for delivery of each item (e.g., unit) to the final destination.

CONTRACT MINIMUM AND MAXIMUM QUANTITY:

In accordance with FAR Clause 52.216-22 Indefinite Quantity (Oct 1995), the
Government shall purchase a “minimum” quantity of two (2) Category I and two (2)
Category II Vehicles for this contract within 30 days after contract award. The
“maximum” quantity of Mine Resistant Ambush Protected (MRAP) vehicles for this
contract shall not exceed 1,500-Category I, and 2,600-Category II. There is no
minimum or maximum quantity requirement on all other supplies or services
ordered hereunder.

PERIOD OF PERFORMANCE:

The period of performance for this contract shall be 12 months beginning on the
effective date of the contract with 4 (four) 12-month option periods (maximum
ordering period not to exceed 60 months).

**NOTE:  Step Ladder Quantities for ID/IQ CLINs and subsequent Option CLINs:
Offeror shall provide step-ladder (e.g., incremental) unit pricing for the CLINs
specified in the Section B CLIN description.

2


--------------------------------------------------------------------------------


 

 

 

 

 

MAX

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0001

 

CATEGORY I MRAP

FFP

In Accordance with SOW and PS.

FOB: Destination

PURCHASE REQUEST NUMBER: M6785407R5000

 

 

 

Each

 

UNDEFINED

 

UNDEFINED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

UNDEFINED

 

STEPLADDER PRICING

 

STEPLADDER NAME

 

ITEM NO

 

FROM QUANTITY

 

TO QUANTITY

 

UNIT PRICE

 

CLIN 0001 CAT I MRAP

 

0001

 

1.00

 

200.00

 

510,540.00

 

 

 

 

 

201.00

 

400.00

 

474,598.00

 

 

 

 

 

401.00

 

1,000.00

 

444,311.00

 

 

 

 

 

1,001.00

 

1,500.00

 

434,369.00

 

 

 

 

 

 

MAX

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0002

 

CATEGORY II MRAP

FFP

In Accordance with SOW and PS.

FOB: Destination

PURCHASE REQUEST NUMBER: M6785407R5000

 

 

 

Each

 

UNDEFINED

 

UNDEFINED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

UNDEFINED

 

STEPLADDER PRICING

 

STEPLADDER NAME

 

ITEM NO

 

FROM QUANTITY

 

TO QUANTITY

 

UNIT PRICE

 

CLIN 0002 CAT II MRAP

 

0002

 

1.00

 

200.00

 

570,364.00

 

 

 

 

 

201.00

 

400.00

 

530,122.00

 

 

3


--------------------------------------------------------------------------------


 

 

 

 

401.00

 

1,000.00

 

497,316.00

 

 

 

 

 

1,001.00

 

1,600.00

 

489,375.00

 



 

 

 

1,601.00

 

2,600.00

 

486,535.00

 

 

 

 

 

 

MAX

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0003

 

90 Day Consumable CATEGORY I

FFP

In accordance with SOW.

FOB: Destination

PURCHASE REQUEST NUMBER: M6785407R5000

 

 

 

Each

 

UNDEFINED

 

UNDEFINED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

UNDEFINED

 

STEPLADDER PRICING

 

STEPLADDER NAME

 

ITEM NO

 

FROM QUANTITY

 

TO QUANTITY

 

UNIT PRICE

 

CLIN 0003 90 DAY CONSUMABLE CAT I

 

0003

 

1.00

 

200.00

 

437.00

 

 

 

 

 

201.00

 

400.00

 

412.00

 

 

 

 

 

401.00

 

1,000.00

 

392.00

 

 

 

 

 

1,001.00

 

1,500.00

 

371.00

 

 

4


--------------------------------------------------------------------------------


 

 

 

 

 

MAX

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0004

 

1 YR Forward Deployment Block CATEGORY I

FFP

In accordance with SOW.

FOB: Destination

PURCHASE REQUEST NUMBER: M6785407R5000

 

 

 

Each

 

UNDEFINED

 

UNDEFINED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

UNDEFINED

 

STEPLADDER PRICING

 

STEPLADDER NAME

 

ITEM NO

 

FROM QUANTITY

 

TO QUANTITY

 

UNIT PRICE

 

CLIN 0004 1 YR FDB CAT I

 

0004

 

1.00

 

200.00

 

14,987.00

 

 

 

 

 

201.00

 

400.00

 

14,140.00

 

 

 

 

 

401.00

 

1,000.00

 

13,449.00

 

 

 

 

 

1,001.00

 

1,500.00

 

12,471.00

 

 

 

 

 

 

MAX

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0005

 

1 YR Maint Workshop Block CATEGORY I

FFP

In accordance with SOW.

FOB: Destination

PURCHASE REQUEST NUMBER: M6785407R5000

 

 

 

Each

 

UNDEFINED

 

UNDEFINED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

UNDEFINED

 

STEPLADDER PRICING

 

STEPLADDER NAME

 

ITEM NO

 

FROM QUANTITY

 

TO QUANTITY

 

UNIT PRICE

 

CLIN 0005 1 YR MWB CAT I

 

0005

 

1.00

 

200.00

 

259,679.00

 

 

5


--------------------------------------------------------------------------------


 

 

 

 

201.00

 

400.00

 

245,008.00

 



 

 

 

401.00

 

1,000.00

 

233,036.00

 

 

 

 

 

1,001.00

 

1,500.00

 

220,771.00

 

 

 

 

 

 

MAX

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0006

 

90 Day Consumable CATEGORY II

FFP

In accordance with SOW.

FOB: Destination

PURCHASE REQUEST NUMBER: M6785407R5000

 

 

 

Each

 

UNDEFINED

 

UNDEFINED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

UNDEFINED

 

STEPLADDER PRICING

 

STEPLADDER NAME

 

ITEM NO

 

FROM QUANTITY

 

TO QUANTITY

 

UNIT PRICE

 

CLIN 0006 90 DAY CONSUMABLE CAT II

 

0006

 

1.00

 

200.00

 

437.00

 

 

 

 

 

201.00

 

400.00

 

412.00

 

 

 

 

 

401.00

 

1,000.00

 

392.00

 

 

 

 

 

1,001.00

 

1,600.00

 

371.00

 

 

 

 

 

1,601.00

 

2,600.00

 

371.00

 

 

 

6


--------------------------------------------------------------------------------


 

 

 

 

 

MAX

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0007

 

1 YR Forward Deployment Block CATEGORY II

FFP

In accordance with SOW.

FOB: Destination

PURCHASE REQUEST NUMBER: M6785407R5000

 

 

 

Each

 

UNDEFINED

 

UNDEFINED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

UNDEFINED

 

STEPLADDER PRICING

 

STEPLADDER NAME

 

ITEM NO

 

FROM QUANTITY

 

TO QUANTITY

 

UNIT PRICE

 

CLIN 0007 1 YR FDB CAT II

 

0007

 

1.00

 

200.00

 

14,987.00

 

 

 

 

 

201.00

 

400.00

 

14,140.00

 

 

 

 

 

401.00

 

1,000.00

 

13,449.00

 

 

 

 

 

1,001.00

 

1,600.00

 

12,741.00

 

 

 

 

 

1,601.00

 

2,600.00

 

12,741.00

 

 

 

 

 

 

MAX

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0008

 

1 YR Maint Workshop Block CATEGORY II

FFP

In accordance with SOW.

FOB: Destination

PURCHASE REQUEST NUMBER: M6785407R5000

 

 

 

Each

 

UNDEFINED

 

UNDEFINED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

UNDEFINED

 

STEPLADDER PRICING

 

STEPLADDER NAME

 

ITEM NO

 

FROM QUANTITY

 

TO QUANTITY

 

UNIT PRICE

 

CLIN 0008 1 YR MWB CAT

 

0008

 

1.00

 

200.00

 

267,688.00

 

 

7


--------------------------------------------------------------------------------


 

 

 

 

201.00

 

400.00

 

252,564.00

 



 

 

 

401.00

 

1,000.00

 

240,223.00

 

 

 

 

 

1,001.00

 

1,600.00

 

227,580.00

 



 

 

 

1,601.00

 

2,600.00

 

227,580.00

 

 

 

 

 

 

MAX

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0009

 

Field Service Representative (FSR)

FFP

FOB: Destination

PURCHASE REQUEST NUMBER: M6785407R5000

 

UNDEFINED

 

Each

 

UNDEFINED

 

UNDEFINED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

UNDEFINED

 

 

 

 

 

MAX

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0009AA

 

CONUS FSR

FFP

In accordance with SOW.

FOB: Destination

PURCHASE REQUEST NUMBER: M6785407R5000

 

410

 

Each

 

$

171,431.00

 

$

70,286,710.00 EST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

$

70,286,710.00 (EST.)

 

8


--------------------------------------------------------------------------------


 

 

 

 

 

MAX

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0009AB

 

O-CONUS FSR

FFP

In accordance with SOW.

FOB: Destination

PURCHASE REQUEST NUMBER: M6785407R5000

 

410

 

Each

 

$

352,027.00

 

$

144,331,070.00 EST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

$

144,331,070.00 (EST.)

 

 

 

 

 

MAX

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0010

 

Familiarization Training Category I

FFP

In accordance with SOW.

FOB: Destination

PURCHASE REQUEST NUMBER: M6785407R5000

 

10

 

Each

 

$

15,129.00

 

$

151,290.00 EST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

$

151,290.00 (EST.)

 

9


--------------------------------------------------------------------------------


 

 

 

 

 

MAX

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0011

 

Familiarization Training Category II

FFP

In accordance with SOW.

FOB: Destination

PURCHASE REQUEST NUMBER: M6785407R5000

 

10

 

Each

 

$

15,129.00

 

$

151,290.00 EST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

$

151,290.00 (EST.)

 

 

 

 

 

MAX

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0012

OPTION

 

I&KP Training Category I

FFP

In accordance with SOW.

FOB: Destination

PURCHASE REQUEST NUMBER: M6785407R5000

 

3

 

Each

 

$

29,271.00

 

$

87,813.00 EST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

$

87,813.00 (EST.)

 

10


--------------------------------------------------------------------------------


 

 

 

 

 

MAX

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0013

OPTION

 

I&KP Training Category II

FFP

In accordance with SOW.

FOB: Destination

PURCHASE REQUEST NUMBER: M6785407R5000

 

3

 

Each

 

$

29,271.00

 

$

87,813.00 EST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

$

87,813.00 (EST.)

 

 

 

 

 

MAX

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0014

OPTION

 

Operator Training Category I

FFP

In accordance with SOW.

FOB: Destination

PURCHASE REQUEST NUMBER: M6785407R5000

 

UNDEFINED

 

 

 

UNDEFINED

 

UNDEFINED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

UNDEFINED

 

11


--------------------------------------------------------------------------------


 

 

 

 

 

 

MAX

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0014AA

OPTION

 

CONUS

FFP

In accordance with SOW.

FOB: Destination

PURCHASE REQUEST NUMBER: M6785407R5000

 

20

 

Each

 

$

18,375.00

 

$

367,500.00 EST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

$

367,500.00 (EST.)

 

 

 

 

 

MAX

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0014AB

OPTION

 

OCONUS

FFP

In accordance with SOW.

FOB: Destination

PURCHASE REQUEST NUMBER: M6785407R5000

 

30

 

Each

 

$

58,602.00

 

$

1,758,060.00 EST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

$

1,758,060.00 (EST.)

 

12


--------------------------------------------------------------------------------


 

 

 

 

 

MAX

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0015

OPTION

 

Operator Training Category II

FFP

In accordance with SOW.

FOB: Destination

PURCHASE REQUEST NUMBER: M6785407R5000

 

UNDEFINED

 

 

 

UNDEFINED

 

UNDEFINED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

UNDEFINED

 

 

 

 

 

MAX

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0015AA

OPTION

 

CONUS

FFP

In accordance with SOW.

FOB: Destination

PURCHASE REQUEST NUMBER: M6785407R5000

 

20

 

Each

 

$

18,375.00

 

$

367,500.00 EST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

$

367,500.00 (EST.)

 

13


--------------------------------------------------------------------------------


 

 

 

 

 

MAX

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0015AB

OPTION

 

OCONUS

FFP

In accordance with SOW.

FOB: Destination

PURCHASE REQUEST NUMBER: M6785407R5000

 

30

 

Each

 

$

58,602.00

 

$

1,758,060.00 EST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

$

1,758,060.00 (EST.)

 

 

 

 

 

MAX

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0016

OPTION

 

Maintenance Classes Category I

FFP

In accordance with SOW.

FOB: Destination

PURCHASE REQUEST NUMBER: M6785407R5000

 

UNDEFINED

 

Each

 

UNDEFINED

 

UNDEFINED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

UNDEFINED

 

14


--------------------------------------------------------------------------------


 

 

 

 

 

MAX

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0016AA

OPTION

 

CONUS

FFP

In accordance with SOW.

FOB: Destination

PURCHASE REQUEST NUMBER: M6785407R5000

 

10

 

Each

 

$

21,145.00

 

$

211,450.00 EST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

$

211,450.00 (EST.)

 

 

 

 

 

MAX

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0016AB

OPTION

 

OCONUS

FFP

In accordance with SOW.

FOB: Destination

PURCHASE REQUEST NUMBER: M6785407R5000

 

20

 

Each

 

$

64,828.00

 

$

1,296,560.00 EST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

$

1,296,560.00 (EST.)

 

15


--------------------------------------------------------------------------------


 

 

 

 

 

MAX

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0017

OPTION

 

Maintenance Classes Category II

FFP

In accordance with SOW.

FOB: Destination

PURCHASE REQUEST NUMBER: M6785407R5000

 

UNDEFINED

 

Each

 

UNDEFINED

 

UNDEFINED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

UNDEFINED

 

 

 

 

 

MAX

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0017AA

OPTION

 

CONUS

FFP

In accordance with SOW.

FOB: Destination

PURCHASE REQUEST NUMBER: M6785407R5000

 

10

 

Each

 

$

21,145.00

 

$

211,450.00 EST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

$

211,450.00 (EST.)

 

16


--------------------------------------------------------------------------------


 

 

 

 

 

MAX

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0017AB

OPTION

 

OCONUS
FFP
In accordance with SOW,
FOB: Destination
PURCHASE REQUEST NUMBER: M6785407R5000

 

20

 

Each

 

$

64,828.00

 

$

1,296,560.00 EST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

$

1,296,560.00 (EST.)

 

 

 

 

 

MAX

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0018

 

Testing Category 1
FFP
In accordance with SOW paragraphs C.8. and C 6.5.2.
FOB: Destination
PURCHASE REQUEST NUMBER: M6785407R5000

 

1

 

Lot

 

$

2,477,571.00

 

$

2,477,571.00 EST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

$

2,477,571.00 (EST.)

 

17


--------------------------------------------------------------------------------


 

 

 

 

 

MAX

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0019

 

Testing Category II
FFP
In accordance with SOW paragraphs C.8. and C 6.5.2.
FOB: Destination
PURCHASE REQUEST NUMBER: M6785407R5000

 

1

 

Lot

 

$

2,477,571.00

 

$

2,477,571.00 EST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

$

2,477,571.00 (EST.)

 

 

 

 

 

MAX

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0020

 

10 Day Deployment Block Category 1
FFP
In accordance with SOW.
FOB: Destination
PURCHASE REQUEST NUMBER: M6785407R5000

 

 

 

Each

 

UNDEFINED

 

UNDEFINED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

UNDEFINED

 

STEPLADDER PRICING

 

STEPLADDER NAME

 

ITEM NO

 

FROM QUANTITY

 

TO QUANTITY

 

UNIT PRICE

 

CLIN 0020 10 DAY DEPLOY BLOCK CAT 1

 

0020

 

1.00

 

200.00

 

157.00

 

 

 

 

 

201.00

 

400.00

 

148.00

 

 

 

 

 

401.00

 

1,000.00

 

141.00

 

 

 

 

 

1,001.00

 

1,500.00

 

133.00

 

 

18


--------------------------------------------------------------------------------


 

 

 

 

 

MAX

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0021

 

10 Day Deployment Block Category II
FFP
In accordance with SOW.
FOB: Destination
PURCHASE REQUEST NUMBER: M6785407R5000

 

 

 

Each

 

UNDEFINED

 

UNDEFINED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

UNDEFINED

 

STEPLADDER PRICING

 

STEPLADDER NAME

 

ITEM NO

 

FROM QUANTITY

 

TO QUANTITY

 

UNIT PRICE

 

CLIN 0021 10 DAY DEPLOY BLOCK CAT II

 

0021

 

1.00

 

200.00

 

157.00

 

 

 

 

 

201.00

 

400.00

 

148.00

 

 

 

 

 

401.00

 

1,000.00

 

141.00

 

 

 

 

 

1,001.00

 

1,600.00

 

133.00

 

 

 

 

 

1,601.00

 

2,600.00

 

133.00

 

 

 

 

 

 

MAX

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0022

 

DELETED
FFP
FOB: Destination
PURCHASE REQUEST NUMBER: M6785407R5000

 

 

 

Each

 

UNDEFINED

 

UNDEFINED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

UNDEFINED

 

19


--------------------------------------------------------------------------------


 

 

 

 

 

MAX

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0023

 

Contracts Data Requirements List (CDRL)
FFP
CDRLs
Law Statement of Work (SOW) / Performance Specification (PS)/ applicable CDRL-DD
Form 1423 in attachment 3

FOB: Destination
PURCHASE REQUEST NUMBER: M6785407R5000

 

UNDEFINED

 

 

 

UNDEFINED

 

UNDEFINED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

UNDEFINED

 

 

 

 

 

MAX

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0023AA

 

A001 CONFERENCE/MEETING AGENDA
FFP
In accordance with Attachment 3 – Contract Data Requirements List.
FOB: Destination
PURCHASE REQUEST NUMBER: M6785407R5000

 

2

 

Lot

 

UNDEFINED

 

UNDEFINED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

UNDEFINED

 

20


--------------------------------------------------------------------------------


 

 

 

 

 

MAX

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0023AB

 

A002 CONFERENCE/MEETING MINUTES
FFP
In accordance with Attachment 3 - Contract Data Requirements List.
FOB: Destination
PURCHASE REQUEST NUMBER: M6785407R5000

 

2

 

Lot

 

UNDEFINED

 

UNDEFINED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

UNDEFINED

 

 

 

 

 

MAX

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0023AC

 

A003 IN-PROCESS REVIEW
FFP
In accordance with Attachment 3 - Contract Data Requirements List.
FOB: Destination
PURCHASE REQUEST NUMBER : M6785407R5000

 

2

 

Lot

 

UNDEFINED

 

UNDEFINED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

UNDEFINED

 

21


--------------------------------------------------------------------------------


 

 

 

 

 

MAX

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0023AD

 

A004 MANUFACTURING PLAN UPDATES
FFP
In accordance with Attachment 3 - Contract Data Requirements List.
FOB: Destination
PURCHASE REQUEST NUMBER: M6785407R5000

 

2

 

Lot

 

UNDEFINED

 

UNDEFINED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

UNDEFINED

 

 

 

 

 

MAX

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0023AE

 

A005 FINAL INSPECTION RECORD
FFP
In accordance with Attachment 3 - Contract Data Requirements List.
FOB: Destination
PURCHASE REQUEST NUMBER: M6785407R5000

 

2

 

Lot

 

UNDEFINED

 

UNDEFINED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

UNDEFINED

 

22


--------------------------------------------------------------------------------


 

 

 

 

 

MAX

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0023AF

 

A006 ENGINEERING CHANGE PROPOSAL (ECP)
FFP
In accordance with Attachment 3 - Contract Data Requirements List.
FOB: Destination
PURCHASE REQUEST NUMBER: M6785407R5000

 

2

 

Lot

 

UNDEFINED

 

UNDEFINED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

UNDEFINED

 

 

 

 

 

MAX

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0023AG

 

A007 REQUEST FOR DEVIATION
FFP
In accordance with Attachment 3 - Contract Data Requirements List.
FOB: Destination
PURCHASE REQUEST NUMBER: M6785407R5000

 

2

 

Lot

 

UNDEFINED

 

UNDEFINED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

UNDEFINED

 

23


--------------------------------------------------------------------------------


 

 

 

 

 

MAX

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0023AH

OPTION

 

A008 CONFIGURATION STATUS ACCOUNTING
FFP
In accordance with Attachment 3 -Contract Data Requirements List.
FOB: Destination
PURCHASE REQUEST NUMBER: M6785407R5000

 

2

 

Lot

 

$

266,100.00

 

$

532,200.00 EST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

$

532,200.000 (EST.)

 

 

 

 

 

MAX

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0023AJ

OPTION

 

A009 CONFIGURATION PLAN/AUDIT
FFP
In accordance with Attachment 3 - Contract Data Requirements List.
FOB: Destination
PURCHASE REQUEST NUMBER: M6785407R5000

 

2

 

Each

 

$

51,173.00

 

$

102,346.00 EST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

$

102,346.00 (EST.)

 

24


--------------------------------------------------------------------------------


 

 

 

 

 

MAX

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0023AK

 

A010 SAFETY ASSESSMENT REPORT/UPDATE
FFP
In accordance with Attachment 3 - Contract Data Requirements List.
FOB: Destination
PURCHASE REQUEST NUMBER: M6785407R5000

 

2

 

Lot

 

$

56,552.00

 

$

113,104.00 EST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

$

113,104.00 (EST.)

 

 

 

 

 

MAX

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0023AL

 

A011 HEALTH HAZARD ANALYSIS REPORT
FFP
In accordance with Attachment 3 - Contract Data Requirements List.
FOB: Destination
PURCHASE REQUEST NUMBER: M6785407R5000

 

2

 

Lot

 

UNDEFINED

 

UNDEFINED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

UNDEFINED

 

25


--------------------------------------------------------------------------------


 

 

 

 

 

MAX

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0023AM

 

A012 HAZARD LOG

FFP

In accordance with Attachment 3 - Contract Data Requirements List.

FOB: Destination

PURCHASE REQUEST NUMBER: M6785407R5000

 

2

 

Lot

 

UNDEFINED

 

UNDEFINED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

UNDEFINED

 

 

 

 

 

MAX

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0023AN

 

A013 ENVIRONMENTAL ASSESSMENT

FFP

In accordance with Attachment 3 - Contract Data Requirements List.

FOB: Destination

PURCHASE REQUEST NUMBER: M6785407R5000

 

2

 

Lot

 

UNDEFINED

 

UNDEFINED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

UNDEFINED

 

 

26


--------------------------------------------------------------------------------


 

 

 

 

 

MAX

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0023AP

 

A014 COMMERCIAL TECHNICAL MANUAL

FFP

In accordance with Attachment 3 - Contract Data Requirements List.

FOB: Destination

PURCHASE REQUEST NUMBER: M6785407R5000

 

2

 

Lot

 

$

1,722.00

 

$

3,444.00 EST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

$

3,444.00 (EST.)

 

 

 

 

 

MAX

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0023AQ

 

A015 VALIDATION CERTIFICATION

FFP

In accordance with Attachment 3 - Contract Data Requirements List.

FOB: Destination

PURCHASE REQUEST NUMBER: M6785407R5000

 

2

 

Lot

 

UNDEFINED

 

UNDEFINED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

UNDEFINED

 

 

27


--------------------------------------------------------------------------------


 

 

 

 

 

MAX

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0023AR

 

A016 COPYRIGHT RELEASE

FFP

In accordance with Attachment 3 - Contract Data Requirements List.

FOB: Destination

PURCHASE REQUEST NUMBER: M6785407R5000

 

2

 

Lot

 

UNDEFINED

 

UNDEFINED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

UNDEFINED

 

 

 

 

 

MAX

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0023AS

 

A017 LOGISTICS MANAGEMENT INFORMATION

FFP

LOGISTICS MANAGEMENT INFORMATION (LMI) DATA PRODUCT.

LONG LEAD TIME ITEMS LIST. In accordance with Attachment 3 - Contract

Data Requirements List.

FOB: Destination

PURCHASE REQUEST NUMBER: M6785407R5000

 

2

 

Lot

 

UNDEFINED

 

UNDEFINED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

UNDEFINED

 

 

28


--------------------------------------------------------------------------------


 

 

 

 

 

MAX

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0023AT

 

A018 LOGISTICS MANAGEMENT INFORMATION
FFP
LOGISTICS MANAGEMENT INFORMATION (LMI) DATA PRODUCT.
TOOLS AND TEST EQUIPMENT LIST. In accordance with Attachment 3 – Contract Data
Requirements List.
FOB: Destination
PURCHASE REQUEST NUMBER: M6785407R5000

 

2

 

Lot

 

UNDEFINED

 

UNDEFINED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

UNDEFINED

 

 

 

 

 

MAX

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0023AU

 

A019 LOGISTICS MANAGEMENT INFORMATION
FFP
LOGISTICS MANAGEMENT INFORMATION (LMI) DATA PRODUCT, COMMON AND BULK ITEMS LIST.
In accordance with Attachment 3 - Contract Data Requirement List.
FOB: Destination
PURCHASE REQUEST NUMBER: M6785407R5000

 

2

 

Lot

 

UNDEFINED

 

UNDEFINED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

UNDEFINED

 

 

29


--------------------------------------------------------------------------------


 

 

 

 

 

MAX

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0023AV

 

A020 TECHNICAL REPORT – STUDY/SERVICES
FFP
TRAINING MATERIAL/COURSES/OUTLINE.
In accordance with Attachment 3 - Contract Data Requirements List.
FOB: Destination
PURCHASE RQUEST NUMBER: M6785407R5000

 

2

 

Lot

 

UNDEFINED

 

UNDEFINED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

UNDEFINED

 

 

 

 

 

MAX

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0023AW

 

A021 TEST SUPPORT
FFP
In Accordance with Attachment 3 - Contract Data Requirement List.
FOB: Destination
PURCHASE REQUEST NUMBER: M6785407R5000

 

2

 

Lot

 

UNDEFINED

 

UNDEFINED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

UNDEFINED

 

 

30


--------------------------------------------------------------------------------


 

 

 

 

 

MAX

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0023AX

 

A022 INDENTURED BILLS OF MATERIAL (IBOM)
FFP
In accordance with Attachment 3 - Contract Data Requirements List.
FOB: Destination
PURCHASE REQUEST NUMBER: M6785407R5000

 

2

 

Lot

 

UNDEFINED

 

UNDEFINED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

UNDEFINED

 

 

 

 

 

MAX

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0023AY

 

A023 INTEGRATED MASTER SCHEDULE (IMS)
FFP
In accordance with Attachment 3 - Contract Data Requirements List.
FOB: Destination
PURCHASE REQUEST NUMBER: M6785407R5000

 

2

 

Lot

 

UNDEFINED

 

UNDEFINED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

UNDEFINED

 

 

31


--------------------------------------------------------------------------------


 

 

 

 

 

MAX

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0023AZ

 

A024 LOGISTICS MANAGEMENT INFORMATION
FFP
LOGISTICS MANAGEMENT INFORMATION (LMI) DATA PRODUCT,
ENGINEERING DATA FOR PROVISIONING. In accordance with Attachment
3 - Contract Data Requirements List.
FOB: Destination
PURCHASE REQUEST NUMBER: M6785407R5000

 

2

 

Lot

 

UNDEFINED

 

UNDEFINED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

UNDEFINED

 

 

 

 

 

MAX

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0023BA

 

A025 GOVERNMENT TM/ITEM VERIFICATION
FFP
In accordance with Attachment 3 - Contract Data Requirements List.
FOB: Destination
PURCHASE REQUEST NUMBER: M6785407R5000

 

2

 

Lot

 

UNDEFINED

 

UNDEFINED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

UNDEFINED

 

 

32


--------------------------------------------------------------------------------


 

 

 

 

 

MAX

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0023BB

 

A026 UID EMBEDDED ITEMS DATA REPORT
FFP
In accordance with Attachment 3 - Contract Data Requirements List.
FOB: Destination
PURCHASE REQUEST NUMBER: M6785407R5000

 

2

 

Lot

 

$

196,048.00

 

$

392,096.00 EST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

$

392,096.00 (EST.)

 

 

 

 

 

MAX

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0023BC

 

A027 NOTICE OF REVISION
FFP
In accordance with Attachment 3 - Contract Data Requirements List.
FOB: Destination
PURCHASE REQUEST NUMBER: M6785407R5000

 

2

 

Lot

 

UNDEFINED

 

UNDEFINED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

UNDEFINED

 

33


--------------------------------------------------------------------------------


 

 

 

 

 

MAX

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0023BD

 

A028 CONFIGURATION CHANCE DOCUMENT

FFP

In accordance with Attachment 3 - Contract Data Requirements List.

FOB: Destination

PURCHASE REQUEST NUMBER: M6785407R5000

 

2

 

Lot

 

UNDEFINED

 

UNDEFINED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

UNDEFINED

 

 

 

 

 

MAX

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0023BE

 

A029 EFFECTIVITY CERTIFICATION

FFP

In accordance with Attachment 3 - Contract Data Requirements List.

FOB: Destination

PURCHASE REQUEST NUMBER: M6785407R5000

 

2

 

Lot

 

UNDEFINED

 

UNDEFINED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

UNDEFINED

 

34


--------------------------------------------------------------------------------


 

 

 

 

 

MAX

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0023BF

OPTION

 

A030 RELIABILITY PREDICTION

FFP

RELIABILITY PREDICTION AND DOCUMENTATION OF SUPPORTING

DATA.  In accordance with Attachment 3 - Contract Data Requirements List.

FOB : Destination

PURCHASE REQUEST NUMBER : M6785407R5000

 

2

 

Lot

 

UNDEFINED

 

UNDEFINED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

UNDEFINED

 

 

 

 

 

 

MAX

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0023BG

OPTION

 

A031 FAILURE SUMMARY AND ANALYSIS REPORT

FFP

In accordance with Attachment 3 - Contract Data Requirements List.

FOB : Destination

PURCHASE REQUEST NUMBER: M6785407R5000

 

2

 

Lot

 

$

196,048.00

 

$

392,096.00 EST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

$

392,096.00 (EST.)

 

35


--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0023BH

OPTION

 

A032 LEVEL OF REPAIR ANALYSIS

FFP

In accordance with Attachment 3 - Contract Data Requirements List.

FOB: Destination

PURCHASE REQUEST NUMBER: M6785407R5000

 

2

 

Lot

 

$

196,048.00

 

$

392,096.00 EST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

$

392,096.00 (EST.)

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0024

 

Technical Support

FFP

In accordance with SOW. Ordering period of two (2) years commencing on date of
contract award.

FOB: Destination

PURCHASE REQUEST NUMBER: M6785407R5000

 

UNDEFINED

 

Hours

 

UNDEFINED

 

UNDEFINED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

UNDEFINED

 

36


--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0024AA

 

Labor Category I

FFP

As applicable in accordance with SOW. 10,000 hours Category I and 10,000

hours Category II.

FOB: Destination

PURCHASE REQUEST NUMBER: M6785407R5000

 

20,000

 

Hours

 

$

94.00

 

$

1,880,000.00 EST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

$

1,880,000.00 (EST.)

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0024AA

 

Labor Category II

FFP

As applicable in accordance with SOW. 10,000 hours Category I and 10,000

hours Category II.

FOB: Destination

PURCHASE REQUEST NUMBER: M6785407R5000

 

20,000

 

Hours

 

$

128.00

 

$

2,560,000.00 EST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

$

2,560,000.00 (EST.)

 

37


--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0024AC

 

Labor Category III

FFP

As applicable in accordance with SOW. 10,000 hours Category I and 10,000

hours Category II.

FOB: Destination

PURCHASE REQUEST NUMBER: M6785407R5000

 

20,000

 

Hours

 

$

128.00

 

$

2,560,000.00 EST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

$

2,560,000.00 (EST.)

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0025

 

Army MEP Integration Category I

FFP

In accordance with SOW.

FOB: Destination

PURCHASE REQUEST NUMBER: M6785407R5000

 

1,500

 

Each

 

$

30,842.00

 

$

46,263,000.00 EST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

$

46,263,000.00 (EST.)

 

38


--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0026

 

Army MEP Integration Category II

FFP

In accordance with SOW.

FOB: Destination

PURCHASE REQUEST NUMBER: M6785407R5000

 

2,600

 

Each

 

$

30,842.00

 

$

80,189,200.00 EST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

$

80,189,200.00 (EST.)

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0027

 

USMC Equipment Integration Category I

FFP

In accordance with SOW.

FOB: Destination

PURCHASE REQUEST NUMBER: M6785407R5000

 

1,500

 

Each

 

$

30,842.00

 

$

46,263,000.00 EST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

$

46,263,000.00 (EST.)

 

39


--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0028

 

USMC Equipment Integration Category II

FFP

In accordance with SOW.

FOB: Destination

PURCHASE REQUEST NUMBER: M6785407R5000

 

2,600

 

Each

 

$

30,842.00

 

$

80,189,200.00 EST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

$

80,189,200.00 (EST.)

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0029

OPTION

 

Government Format Technical Manuals

FFP

In accordance with SOW.

FOB: Destination

PURCHASE REQUEST NUMBER: M6785407R5000

 

UNDEFINED

 

Each

 

UNDEFINED

 

UNDEFINED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

UNDEFINED

 

40


--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0029AA

 

CATEGORY I

FFP

Government Format Technical Manuals.

FOB: Destination

PURCHASE REQUEST NUMBER: M6785407R5000

 

 

 

Each

 

UNDEFINED

 

UNDEFINED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

UNDEFINED

 

STEPLADDER PRICING

STEPLADDER NAME

 

ITEM NO

 

FROM
QUANTITY

 

TO
QUANTITY

 

UNIT PRICE

 

CLIN 0029AA CAT 1 MRAP

 

0029AA

 

1.00

 

200.00

 

908,239.00

 

 

 

 

 

201.00

 

400.00

 

908,239.00

 

 

 

 

 

401.00

 

1,000.00

 

908,239.00

 

 

 

 

 

1,001.00

 

1,500.00

 

908,239.00

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0029AB

 

CATEGORY II

FFP

Government Format Technical Manuals.

FOB: Destination

PURCHASE REQUEST NUMBER: M6785407R5000

 

 

 

Each

 

UNDEFINED

 

UNDEFINED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

UNDEFINED

 

STEPLADDER PRICING

STEPLADDER NAME

 

ITEM NO

 

FROM
QUANTITY

 

TO
QUANTITY

 

UNIT PRICE

 

CLIN 0029AB CATEGORY I1 MRAP

 

0029AB

 

1.00

 

200.00

 

980,239.00

 

 

41


--------------------------------------------------------------------------------


 

 

 

 

201.00

 

400.00

 

980,239.00

 

 

 

 

 

401.00

 

1,000.00

 

980,239.00

 



 

 

 

1,001.00

 

1,600.00

 

980,239.00

 

 

 

 

 

1,601.00

 

2,600.00

 

980,239.00

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0030

OPTION

 

Logistics Start of Work Meeting

FFP

In accordance with SOW.

FOB: Destination

PURCHASE REQUEST NUMBER: M6785407R5000

 

1

 

Each

 

$

5,000.00

 

$

5,000.00 EST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

$

5,000.00 (EST.)

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0031

OPTION

 

Technical Manual Verification

FFP

In accordance with SOW.

FOB: Destination

PURCHASE REQUEST NUMBER: M6785407R5000

 

2

 

Each

 

$

578,860.00

 

$

1,157,720.00 EST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

$

1,157,720.00 (EST.)

 

42


--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0032

OPTION

 

Technical Data

FFP

In accordance with SOW.

FOB: Destination

PURCHASE REQUEST NUMBER: M6785407R5000

 

2

 

Lot

 

$

798,299.00

 

$

1,596,598.00 EST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

$

1,596,598.00 (EST.)

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0033

OPTION

 

Provisioning Data

FFP

In accordance with SOW.

FOB: Destination

PURCHASE REQUEST NUMBER: M6785407R5000

 

1

 

Lot

 

$

471,269.00

 

$

471,269.00 EST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

$

471,269.00 (EST.)

 

43


--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0101

OPTION

 

CATEGORY I MRAP

FFP

In Accordance with SOW and PS.

FOB: Destination

PURCHASE REQUEST NUMBER: M6785407R5000

 

 

 

Each

 

UNDEFINED

 

UNDEFINED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

UNDEFINED

 

STEPLADDER PRICING

STEPLADDER NAME

 

ITEM NO

 

FROM
QUANTITY

 

TO
QUANTITY

 

UNIT PRICE

 

CLIN 0101 CAT I MRAP

 

0101

 

1.00

 

200.00

 

526,816.00

 

 

 

 

 

201.00

 

400.00

 

489,932.00

 

 

 

 

 

401.00

 

1,000.00

 

458,824.00

 

 

 

 

 

1,001.00

 

1,500.00

 

448,626.00

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0102

OPTION

 

CATEGORY I MRAP

FFP

In Accordance with SOW and PS.

FOB: Destination

PURCHASE REQUEST NUMBER: M6785407R5000

 

 

 

Each

 

UNDEFINED

 

UNDEFINED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

UNDEFINED

 

STEPLADDER NAME

STEPLADDER NAME

 

ITEM NO

 

FROM
QUANTITY

 

TO
QUANTITY

 

UNIT PRICE

 

CLIN 0102 CAT I MRAP

 

0102

 

1.00

 

200.00

 

540,087.00

 

 

 

 

 

201.00

 

400.00

 

504,131.00

 

 

44


--------------------------------------------------------------------------------


 

 

 

 

401.00

 

1,000.00

 

473,225.00

 

 

 

 

 

1,001.00

 

1,500.00

 

462,966.00

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0101

OPTION

 

CATEGORY I MRAP

FFP

In Accordance with SOW and PS.

FOB: Destination

PURCHASE REQUEST NUMBER: M6785407R5000

 

 

 

Each

 

UNDEFINED

 

UNDEFINED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

UNDEFINED

 

STEPLADDER PRICING

STEPLADDER NAME

 

ITEM NO

 

FROM
QUANTITY

 

TO
QUANTITY

 

UNIT PRICE

 

CLIN 0103 CAT I MRAP

 

0103

 

1.00

 

200.00

 

557,389.00

 

 

 

 

 

201.00

 

400.00

 

520,476.00

 

 

 

 

 

401.00

 

1,000.00

 

488,723.00

 

 

 

 

 

1,001.00

 

1,500.00

 

478,197.00

 

 

45


--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0104 OPTION

 

CATEGORY I MRAP

FFP

In Accordance with SOW AND PS.

FOB: Destination

PURCHASE REQUEST NUMBER: M6785407R5000

 

 

 

Each

 

UNDEFINED

 

UNDEFINED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

UNDEFINED

 

STEPLADDER PRICING

STEPLADDER NAME

 

ITEM NO

 

FROM
QUANTITY

 

TO
QUANTITY

 

UNIT PRICE

 

CLIN 0104 CAT I MRAP

 

0104

 

1.00

 

200.00

 

576,583.00

 

 

 

 

 

201.00

 

400.00

 

537,999.00

 

 

 

 

 

401.00

 

1,000.00

 

504,993.00

 

 

 

 

 

1,001.00

 

1,500.00

 

494,114.00

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0201 OPTION

 

CATEGORY II MRAP

FFP

In Accordance with SOW AND PS.

FOB: Destination

PURCHASE REQUEST NUMBER: M6785407R5000

 

 

 

Each

 

UNDEFINED

 

UNDEFINED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

UNDEFINED

 

STEPLADDER PRICING

STEPLADDER NAME

 

ITEM NO

 

FROM
QUANTITY

 

TO
QUANTITY

 

UNIT PRICE

 

CLIN 0201 CAT II MRAP

 

0201

 

1.00

 

200.00

 

587,938.00

 

 

 

 

 

201.00

 

400.00

 

549,393.00

 

 

46


--------------------------------------------------------------------------------


 

 

 

 

401.00

 

1,000.00

 

515,641.00

 

 

 

 

 

1,001.00

 

1,600.00

 

505,466.00

 



 

 

 

1,601.00

 

2,600.00

 

502,566.00

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0202 OPTION

 

CATEGORY II MRAP

FFP

In Accordance with SOW AND PS.

FOB: Destination

PURCHASE REQUEST NUMBER: M6785407R5000

 

 

 

Each

 

UNDEFINED

 

UNDEFINED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

UNDEFINED

 

STEPLADDER PRICING

STEPLADDER NAME

 

ITEM NO

 

FROM
QUANTITY

 

TO
QUANTITY

 

UNIT PRICE

 

CLIN 0202 CAT II MRAP

 

0202

 

1.00

 

200.00

 

603,260.00

 

 

 

 

 

201.00

 

400.00

 

563,472.00

 

 

 

 

 

401.00

 

1,00.00

 

529,899.00

 

 

 

 

 

1,001.00

 

1,600.00

 

521,731,00

 

 

 

 

 

1,601.00

 

2,600.00

 

518,919.00

 

 

47


--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0203
OPTION

 

CATEGORY II MRAP

FFP

In Accordance with SOW and PS.

FOB: Destination

PURCHASE REQUEST NUMBER: M6785407R5000

 

 

 

Each

 

UNDEFINED

 

UNDEFINED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

UNDEFINED

 

STEPLADDER PRICING

STEPLADDER NAME

 

ITEM NO

 

FROM
QUANTITY

 

TO
QUANTITY

 

UNIT PRICE

 

CLIN 0203 CAT II MRAP

 

0203

 

1.00

 

200.00

 

621,309.00

 

 

 

 

 

201.00

 

400.00

 

581,823.00

 

 

 

 

 

401.00

 

1,000.00

 

547,327.00

 

 

 

 

 

1,001.00

 

1,600.00

 

538,922.00

 

 

 

 

 

1,601.00

 

2,600.00

 

536,053.00

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0204
OPTION

 

CATEGORY II MRAP

FFP

In Accordance with SOW and PS.

FOB: Destination

PURCHASE REQUEST NUMBER: M6785407R5000

 

 

 

Each

 

UNDEFINED

 

UNDEFINED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

UNDEFINED

 

STEPLADDER PRICING

STEPLADDER NAME

 

ITEM NO

 

FROM
QUANTITY

 

TO
QUANTITY

 

UNIT PRICE

 

CLIN 0204 CAT II MRAP

 

0204

 

1.00

 

200.00

 

644,068.00

 

 

48


--------------------------------------------------------------------------------


 

 

 

 

201.00

 

400.00

 

601,423.00

 

 

 

 

 

401.00

 

1,000.00

 

565,594.00

 



 

 

 

1,001.00

 

1,600.00

 

556,862.00

 

 

 

 

 

1,601.00

 

2,600.00

 

553,878.00

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0301
OPTION

 

90 Day Consumable CATEGORY I

FFP

In Accordance with SOW.

FOB: Destination

PURCHASE REQUEST NUMBER: M6785407R5000

 

 

 

Each

 

UNDEFINED

 

UNDEFINED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

UNDEFINED

 

STEPLADDER PRICING

STEPLADDER NAME

 

ITEM NO

 

FROM
QUANTITY

 

TO
QUANTITY

 

UNIT PRICE

 

CLIN 0301 90 DAY CONSUMABLE CAT I

 

0301

 

1.00

 

200.00

 

427.00

 

 

 

 

 

201.00

 

400.00

 

414.00

 

 

 

 

 

401.00

 

1,000.00

 

406.00

 

 

 

 

 

1,001.00

 

1,500.00

 

384.00

 

 

49


--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0401
OPTION

 

1 YR Forward Deployment Block CATEGORY I

FFP

In Accordance with SOW.

FOB: Destination

PURCHASE REQUEST NUMBER: M6785407R5000

 

 

 

Each

 

UNDEFINED

 

UNDEFINED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

UNDEFINED

 

STEPLADDER PRICING

STEPLADDER NAME

 

ITEM NO

 

FROM 
QUANTITY

 

TO 
QUANTITY

 

UNIT PRICE

 

CLIN 0401 1 YR FDB CAT I

 

0401

 

1.00

 

200.00

 

14,653.00

 

 

 

 

 

201.00

 

400.00

 

14,213.00

 

 

 

 

 

401.00

 

1,000.00

 

13,920.00

 

 

 

 

 

1,001.00

 

1,500.00

 

13,184.00

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0501
OPTION

 

1 YR Maint Workshop Block CATEGORY I

FFP

In Accordance with SOW.

FOB: Destination

PURCHASE REQUEST NUMBER: M6785407R5000

 

 

 

Each

 

UNDEFINED

 

UNDEFINED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

UNDEFINED

 

STEPLADDER PRICING

STEPLADDER NAME

 

ITEM NO

 

FROM
QUANTITY

 

TO
QUANTITY

 

UNIT PRICE

 

CLIN 0501 1 YR MWB CAT I

 

0501

 

1.00

 

200.00

 

253,887.00

 

 

 

 

 

201.00

 

400.00

 

246,270.00

 

 

50


--------------------------------------------------------------------------------


 

 

 

 

 

401.00

 

1,000.00

 

241,192.00

 

 

 

 

 

1,001.00

 

1,500.00

 

228,498.00

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0601
OPTION

 

90 Day Consumable CATEGORY II

FFP

In Accordance with SOW.

FOB: Destination

PURCHASE REQUEST NUMBER: M6785407R5000

 

 

 

Each

 

UNDEFINED

 

UNDEFINED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

UNDEFINED

 

STEPLADDER PRICING

STEPLADDER NAME

 

ITEM NO

 

FROM
QUANTITY

 

TO
QUANTITY

 

UNIT PRICE

 

CLIN 0301 90 DAY CONSUMABLE CAT I

 

0601

 

1.00

 

200.00

 

427.00

 

 

 

 

 

201.00

 

400.00

 

414.00

 

 

 

 

 

401.00

 

1,000.00

 

406.00

 

 

 

 

 

1,001.00

 

1,600.00

 

384.00

 

 

 

 

 

1,601.00

 

2,600.00

 

384.00

 

 

51


--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0701
OPTION

 

1 YR Forward Deployment Block CATEGORY II

FFP

In accordance with SOW.

FOB: Destination

PURCHASE REQUEST NUMBER: M6785407R5000

 

 

 

Each

 

UNDEFINED

 

UNDEFINED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

UNDEFINED

 

STEPLADDER PRICING

STEPLADDER NAME

 

ITEM NO

 

FROM
QUANTITY

 

TO
QUANTITY

 

UNIT PRICE

 

CLIN 0701 1 YR FDB CAT II

 

0701

 

1.00

 

200.00

 

14,653.00

 

 

 

 

 

201.00

 

400.00

 

14,213.00

 

 

 

 

 

401.00

 

1,000.00

 

13,920.00

 

 

 

 

 

1,001.00

 

1,600.00

 

13,187.00

 

 

 

 

 

1,601.00

 

2,600.00

 

13,187.00

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0801
OPTION

 

1 YR Maint Workshop Block CATEGORY ii

FFP

In accordance with SOW.

FOB: Destination

PURCHASE REQUEST NUMBER: M6785407R5000

 

 

 

Each

 

UNDEFINED

 

UNDEFINED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

UNDEFINED

 

 

STEPLADDER PRICING

STEPLADDER NAME

 

ITEM NO

 

FROM
QUANTITY

 

TO
QUANTITY

 

UNIT PRICE

 

CLIN 0801 1 YR MWB CAT II

 

0801

 

1.00

 

200.00

 

261,716.00

 

 

52


--------------------------------------------------------------------------------


 

 

 

 

201.00

 

400.00

 

253,865.00

 

 

 

 

 

401.00

 

1,000.00

 

248,631.00

 



 

 

 

1,001.00

 

1,600.00

 

235,545.00

 

 

 

 

 

1,601.00

 

2,600.00

 

235,545.00

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0901
OPTION

 

Field Service Representative (FSR)
FFP

In accordance with SOW,

FOB: Destination

PURCHASE REQUEST NUMBER: M6785407R5000

 

 

 

Each

 

UNDEFINED

 

UNDEFINED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

UNDEFINED

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0901AA

 

CONUS FSR

FFP

In accordance with SOW.

FOB: Destination

PURCHASE REQUEST NUMBER: M6785407R5000

 

398

 

Each

 

$175,031.00

 

$69,662,338.00 EST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

$69,662,338.00 (EST.)

 

53


--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

0901AB

 

O-CONUS FSR

FFP

In accordance with SOW.

FOB. Destination

PURCHASE REQUEST NUMBER: M6785407R5000

 

398

 

Each

 

$359,420.00

 

$143,049,160.00 EST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX

NET AMT

 

$143,049,160.00 (EST)

 

54


--------------------------------------------------------------------------------


 

Section C—Descriptions and Specifications

STATEMENT OF WORK

Section C—Descriptions and Specifications

C1   PERFORMANCE SPECIFICATION/STATEMENT OF WORK

CLINs 0001-0901 AB, including option CLINs, if exercised shall be in accordance
with the Statement of Work (SOW) (Attachment I) and Performance Specification
(Attachment 2) of this solicitation/contract.

C2   TECHNICAL DATA

All technical data shall be prepared and delivered in accordance with the
requirements of the Statement of Work (SOW) and the applicable Contract Data
Requirements List (CDRL), DD Form 1423, attached hereto (Attachment 3).

 

55


--------------------------------------------------------------------------------


 

Section D - Packaging and Marking

PACKAGING AND MARKING

Section D - Packaging and Marking

D1  PREPARATION FOR DELIVERY

Preservation, packaging and packing shall be in accordance with ASTM Designation
D3951-88. “Standard Practice for Commercial Packaging”, current version.

D2  MARKING OF SHIPMENT

(a) Marking of all deliverables (supplies and technical documentation) shall be
in accordance with the contractor’s best commercial practices, using the latest
version of MIL STD 129 as guidance.

(b) Each shipment of material and/or data shall be clearly marked to show the
following information:

MARK FOR:

 

Contract Number

 

 

 

 

Contract Task Order Number

 

 

 

 

Item Number

 

 

 

D3  PROHIBITED PACKING MATERIALS

The use of asbestos, excelsior, newspaper or shredded paper (all types including
waxed paper, computer paper and similar hygroscopia or non-neutral material) is
prohibited. In addition, loose fill polystyrene is prohibited for shipboard use.

CLAUSES INCORPORATED BY FULL TEXT

252.211-7003  ITEM IDENTIFICATION AND VALUATION (JUN 2005)

(a) Definitions. As used in this clause

Automatic identification device means a device, such as a reader or
interrogator, used to retrieve data encoded on machine-readable media.

Concatenated unique item identifier means—

(1) For items that are serialized within the enterprise identifier, the linking
together of the unique identifier data elements in order of the issuing agency
code, enterprise identifier, and unique serial number within the enterprise
identifier; or

(2) For items that are serialized within the original part, lot, or batch
number, the linking together of the unique identifier data elements in order of
the issuing agency code; enterprise identifier; original part, lot, or batch
number; and serial number within the original part, lot or batch number.

Data qualifier means a specified character (or string of characters) that
immediately precedes a data field that defines the general category or intended
use of the data that follows.

56


--------------------------------------------------------------------------------


 

DoD recognized unique identification equivalent means a unique identification
method that is in commercial use and has been recognized by DoD. All DoD
recognized unique identification equivalents are listed at
http://www.acq.osd.mil/dpap/UID/equivalents.html.

DoD unique item identification means a system of marking items delivered to DoD
with unique item identifiers that have
machine-readable data elements to distinguish an item from all other like and
unlike items. For items that are serialized within the enterprise identifier,
the unique item identifier shall include the data elements of the enterprise
identifier and a unique serial number. For items that are serialized within the
part, lot, or batch number within the enterprise identifier, the unique item
identifier shall include the data elements of the enterprise identifier; the
original part, lot, or batch number; and the serial number.

Enterprise means the entity (e.g., a manufacturer or vendor) responsible for
assigning unique item identifiers to items.

Enterprise identifier means a code that is uniquely assigned to an enterprise by
an issuing agency.

Government’s unit acquisition cost means—

(1) For fixed-price type line, subline, or exhibit line items, the unit price
identified in the contract at the time of delivery;

(2) For cost-type or undefinitized line, subline, or exhibit line items, the
Contractor’s estimated fully burdened unit cost to the Government at the time of
delivery; and

(3) For items produced under a time-and-materials contract, the Contractor’s
estimated fully burdened unit cost to the Government at the time of delivery.

Issuing agency means an organization responsible for assigning a non-repeatable
identifier to an enterprise (i.e., Dun & Bradstreet’s Data Universal Numbering
System (DUNS) Number, Uniform Code Council (UCC)/EAN International (EAN) Company
Prefix, or Defense Logistics Information System (DLIS) Commercial and Government
Entity (CAGE) Code).

Issuing agency code means a code that designates the registration (or
controlling) authority for the enterprise identifier.

Item means a single hardware article or a single unit formed by a grouping of
subassemblies, components, or constituent parts.

Lot or batch number means an identifying number assigned by the enterprise to a
designated group of items, usually referred to as either a lot or a batch, all
of which were manufactured under identical conditions.

Machine-readable means an automatic identification technology media, such as bar
codes, contact memory buttons, radio frequency identification, or optical memory
cards.

Original part number means a combination of numbers or letters assigned by the
enterprise at item creation to a class of items with the same form, fit,
function, and interface.

Parent item means the item assembly, intermediate component, or subassembly that
has an embedded item with a unique item identifier or DoD recognized unique
identification equivalent.

Serial number within the enterprise identifier means a combination of number,
letters, or symbols assigned by the enterprise to an item that provides for the
differentiation of that item from any other like and unlike item and is never
used again within the enterprise.

57


--------------------------------------------------------------------------------


 

Serial number within the part, lot, or batch number means a combination of
numbers or letters assigned by the enterprise to an item that provides for the
differentiation of that item from any other like item within a part, lot, or
batch number assignment.

Serialization within the enterprise identifier means each item produced is
assigned a serial number that is unique among all the tangible items produced by
the enterprise and is never used again. The enterprise is responsible for
ensuring unique serialization within the enterprise identifier.

Serialization within the part, lot, or batch number means each item of a
particular part, lot, or batch number is assigned a unique serial number within
that part, lot or batch number assignment. The enterprise is responsible for
ensuring unique serialization within the part, lot, or batch number within the
enterprise identifier.

Unique item identifier means a set of data elements marked on items that is
globally unique and unambiguous.

Unique item identifier type means a designator to indicate which method of
uniquely identifying a part has been used. The current list of accepted unique
item identifier types is maintained at
http://www.acq.osd.mil/dpap/UID/uid—types.htm.

(b)The Contractors shall deliver all items under a contract line, subline, or
exhibit line item.

(c) DoD unique item identification or DoD recognized unique identification
equivalents.

(l) The Contractor shall provide DoD unique item identification, or a DoD
recognized unique identification equivalent, for—

(i) All delivered items for which the Government’s unit acquisition cost is
$5,000 or more; and

(ii) The following items for which the Government’s unit acquisition cost is
less than $5,000:

Contract line, subline, or exhibit line

item No.                 Item description:

(iii) Subassembilies, components, and parts embedded within delivered items as
specified in Attachment Number—

(2)The concatenated unique identifier and the component data elements of the DoD
unique item identification or DoD recognized unique identification equivalent
shall not change over the life of the item.

(3) Data syntax and semantics of DoD unique item identification and DoD
recognized unique identification equivalents. The Contractor shall ensure that—

(i) The encoded data elements (except issuing agency code) of the unique item
identifier are marked on the item using one of the following three types of data
qualifiers, as determined by the Contractor:

(A) Data Identifier (DIs) (Format 06) in accordance with ISO/IEC International
Standard 15418, Information Technology “EAN/UCC Application Identifiers and ANSI
MH 10 Data Identifiers and ANSI MH 10 Data Identifiers and Maintenance.

(B) Application Identifiers (AIs) (Format 05), in accordance with ISO/IEC
International Standard 15418, Information Technology “EAN/UCC Application
Identifiers and ANSI MH 10 Data Identifiers and ANSI MH 10 Data Identifiers and
Maintenance.

58


--------------------------------------------------------------------------------


 

(C) Text Element Identifiers (TEIs), in accordance with the DoD collaborative
solution “DD” format for use until the solution is approved by ISO/IEC JTCI
SC31. The “DD” format is described in Appendix D of the DoD Guide to Uniquely
Identifying Items, available at http://www.acq.osd.mil/dpap/UID/guides.htm: and

(ii) the encoded data elements of the unique item identifier conform to ISO/IEC
International Standard 15434,
Information Technology—Syntax for High Capacity Automatic Data Capture Media.

(4) DoD unique item identification and DoD recognized unique identification
equivalents.

(i) The Contractor shall—

(A) Determine whether to serialize within the enterprise identifier or serialize
within the part, lot, or batch number; and

(B) Place the data elements of the unique item identifier (enterprise
identifier; serial number; and for serialization within the part, lot, or batch
number only; original part, lot, or batch number) on items requiring marking by
paragraph (c)(1) of this clause, based on the criteria provided in the version
of MIL-STD-130, Identification Marking of U.S. Military Property, cited in the
contract Schedule.

(ii) The issuing agency code—

(a) Shall not be placed on the item; and

(B) Shall be derived from the data qualifier for the enterprise identifier.

(d) For each item that requires unique item identification under paragraph
(c)(1)(i) or (ii) of this clause, in addition to the information provided as
part of the Material Inspection and Receiving Report specified elsewhere in this
contract, the Contractor shall report at the time of delivery, either as part
of, or associated with, the material Inspection and Receiving Report, the
following information:

(1) Concatenated unique item identifier, or DoD recognized unique identification
equivalent.

(2) Unique item identifier type.

(3) Issuing agency code (if concatenated unique item identifier is used).

(4) Enterprise identifier (if concatenated unique item identifier is used).

(5) Original part number.

(6) Lot or batch number.

(7) Current part number (if not the same as the original part number).

(8) Current part number effective date.

(9) Serial number.

(10) Government’s unit acquisition cost.

(e) For embedded DoD serially managed subassemblies, components, and parts that
require unique item identification under paragraph (c)(1)(iii) of this clause,
the Contractor shall report at the time of delivery, either as part of, or
associated with the Material Inspection and Receiving Report specified elsewhere
in this contract, the following information:

59


--------------------------------------------------------------------------------


(1)             Concatenated unique item identifier or DoD recognized unique
identification equivalent of the parent item delivered under a contract line,
subline, or exhibit line item that contains the embedded subassembly, component,
or part.

(2)             Concatenated unique item identifier or DoD recognized unique
identification of the embedded subassembly, component, or part.

(3)             Unique item identifier type.**

(4)             Issuing agency code (if concatenated unique item identifier is
used).**

(5)             Enterprise identifier (if concatenated unique item identifier is
used).**

(6)             Original part number.**

(7)             Lot or batch number.**

(8)             Current part number (if not the same as the original part
number.**

(9)             Current part number effective date.**

(10)       Serial number.**

(11)       Unit of measure.

(12)       Description.

**             Once per item.

(f)               The Contractor shall submit the information required by
paragraphs (d) and (e) of this clause in accordance with the data submission
procedures at http://www.acq.osd.mil/dpap/UID/DataSubmission.htm.

(g)            Subcontracts. If paragraph (c)(1) of this clause applies, the
Contractor shall include this clause, including this paragraph (g), in all
subcontracts issued under this contract.

(End of clause)

60


--------------------------------------------------------------------------------


Section E — Inspection and Acceptance

INSPECTION AND ACCEPTANCE TERMS

Supplies/services will be inspected/accepted at:

CLIN

 

INSPECT AT

 

INSPECT BY

 

ACCEPT AT

 

ACCEPT BY

0001

 

Origin

 

Government

 

Destination

 

Government

0002

 

Origin

 

Government

 

Destination

 

Government

0003

 

Origin

 

Government

 

Destination

 

Government

0004

 

Origin

 

Government

 

Destination

 

Government

0005

 

Origin

 

Government

 

Destination

 

Government

0006

 

Origin

 

Government

 

Destination

 

Government

0007

 

Origin

 

Government

 

Destination

 

Government

0008

 

Origin

 

Government

 

Destination

 

Government

0009

 

Origin

 

Government

 

Destination

 

Government

0009AA

 

Origin

 

Government

 

Destination

 

Government

0009AB

 

Origin

 

Government

 

Destination

 

Government

0010

 

Origin

 

Government

 

Destination

 

Government

0011

 

Origin

 

Government

 

Destination

 

Government

0012

 

Origin

 

Government

 

Destination

 

Government

0013

 

Origin

 

Government

 

Destination

 

Government

0014

 

Origin

 

Government

 

Destination

 

Government

0014AA

 

Origin

 

Government

 

Destination

 

Government

0014AB

 

Origin

 

Government

 

Destination

 

Government

0015

 

Origin

 

Government

 

Destination

 

Government

0015AA

 

Origin

 

Government

 

Destination

 

Government

0015AB

 

Origin

 

Government

 

Destination

 

Government

0016

 

Origin

 

Government

 

Destination

 

Government

0016AA

 

Origin

 

Government

 

Destination

 

Government

0016AB

 

Origin

 

Government

 

Destination

 

Government

0017

 

Origin

 

Government

 

Destination

 

Government

0017AA

 

Origin

 

Government

 

Destination

 

Government

0017AB

 

Origin

 

Government

 

Destination

 

Government

0018

 

Origin

 

Government

 

Destination

 

Government

0019

 

Origin

 

Government

 

Destination

 

Government

0020

 

Origin

 

Government

 

Destination

 

Government

0021

 

Origin

 

Government

 

Destination

 

Government

0022

 

Origin

 

Government

 

Destination

 

Government

0023

 

Origin

 

Government

 

Destination

 

Government

0023AA

 

Origin

 

Government

 

Destination

 

Government

0023AB

 

Origin

 

Government

 

Destination

 

Government

0023AC

 

Origin

 

Government

 

Destination

 

Government

0023AD

 

Origin

 

Government

 

Destination

 

Government

0023AE

 

Origin

 

Government

 

Destination

 

Government

0023AF

 

Origin

 

Government

 

Destination

 

Government

0023AG

 

Origin

 

Government

 

Destination

 

Government

0023AH

 

Origin

 

Government

 

Destination

 

Government

0023AJ

 

Origin

 

Government

 

Destination

 

Government

 

61


--------------------------------------------------------------------------------


 

0023AK

 

Origin

 

Government

 

Destination

 

Government

0023AL

 

Origin

 

Government

 

Destination

 

Government

0023AM

 

Origin

 

Government

 

Destination

 

Government

0023AN

 

Origin

 

Government

 

Destination

 

Government

0023AP

 

Origin

 

Government

 

Destination

 

Government

0023AQ

 

Origin

 

Government

 

Destination

 

Government

0023AR

 

Origin

 

Government

 

Destination

 

Government

0023AS

 

Origin

 

Government

 

Destination

 

Government

0023AT

 

Origin

 

Government

 

Destination

 

Government

0023AU

 

Origin

 

Government

 

Destination

 

Government

0023AV

 

Origin

 

Government

 

Destination

 

Government

0023AW

 

Origin

 

Government

 

Destination

 

Government

0023AX

 

Origin

 

Government

 

Destination

 

Government

0023AY

 

Origin

 

Government

 

Destination

 

Government

0023AZ

 

Origin

 

Government

 

Destination

 

Government

0023BA

 

Origin

 

Government

 

Destination

 

Government

0023BB

 

Origin

 

Government

 

Destination

 

Government

0023BC

 

Origin

 

Government

 

Destination

 

Government

0023BD

 

Origin

 

Government

 

Destination

 

Government

0023BE

 

Origin

 

Government

 

Destination

 

Government

0023BF

 

Origin

 

Government

 

Destination

 

Government

0023BG

 

Origin

 

Government

 

Destination

 

Government

0023BH

 

Origin

 

Government

 

Destination

 

Government

0024

 

Origin

 

Government

 

Destination

 

Government

0024AA

 

Origin

 

Government

 

Destination

 

Government

0024AB

 

Origin

 

Government

 

Destination

 

Government

0024AC

 

Origin

 

Government

 

Destination

 

Government

0025

 

Origin

 

Government

 

Destination

 

Government

0026

 

Origin

 

Government

 

Destination

 

Government

0027

 

Origin

 

Government

 

Destination

 

Government

0028

 

Origin

 

Government

 

Destination

 

Government

0029

 

Origin

 

Government

 

Destination

 

Government

0029AA

 

Origin

 

Government

 

Destination

 

Government

0029AB

 

Origin

 

Government

 

Destination

 

Government

0030

 

Origin

 

Government

 

Destination

 

Government

0031

 

Origin

 

Government

 

Destination

 

Government

0032

 

Origin

 

Government

 

Destination

 

Government

0033

 

Origin

 

Government

 

Destination

 

Government

0101

 

Origin

 

Government

 

Destination

 

Government

0102

 

Origin

 

Government

 

Destination

 

Government

0103

 

Origin

 

Government

 

Destination

 

Government

0104

 

Origin

 

Government

 

Destination

 

Government

0201

 

Origin

 

Government

 

Destination

 

Government

0202

 

Origin

 

Government

 

Destination

 

Government

0203

 

Origin

 

Government

 

Destination

 

Government

0204

 

Origin

 

Government

 

Destination

 

Government

0301

 

Origin

 

Government

 

Destination

 

Government

0401

 

Origin

 

Government

 

Destination

 

Government

0501

 

Origin

 

Government

 

Destination

 

Government

0601

 

Origin

 

Government

 

Destination

 

Government

0701

 

Origin

 

Government

 

Destination

 

Government

0801

 

Origin

 

Government

 

Destination

 

Government

0901

 

Origin

 

Government

 

Destination

 

Government

0901AA

 

Origin

 

Government

 

Destination

 

Government

0901AB

 

Origin

 

Government

 

Destination

 

Government

 

62


--------------------------------------------------------------------------------


 

CLAUSES INCORPORATED BY REFERENCE

52.246-2

 

Inspection Of Supplies—Fixed Price

 

AUG 1996

52.246-4

 

Inspection Of Services—Fixed Price

 

AUG 1996

52.246-15

 

Certificate of Conformance

 

APR 1984

52.246-16

 

Responsibility For Supplies

 

APR 1984

52.247-58

 

Loading, Blocking, And Bracing Of Freight Car Shipment

 

APR 1984

252.246-7000

 

Material Inspection And Receiving Report

 

MAR 2003

 

 

63


--------------------------------------------------------------------------------


 

Section F—Deliveries or Performance

DELIVERY OR PERFORMANCE

Section F—Deliveries or Performance

The delivery for MRAP vehicles and support shall be in accordance with the
delivery schedule established in each Delivery Order. Delivery locations will be
specified in each delivery order.

The anticipated delivery locations for contract items is listed below:

VEHICLES:

CONUS locations
Space and Naval Warfare (SPAWAR) Systems Center, Charleston, SC

TEST SUPPORT LOCATIONS:

Aberdeen Test Center, Aberdeen, MD

MEETINGS:

Aberdeen Test Center, Aberdeen, MD
Marine Corps Systems Command, Quantico, VA
Space and Naval Warfare (SPAWAR) Systems Center, Charleston, SC
Contractor’s Facility

CDRLS:

Marine Corps Systems Command, Quantico, VA
Marine Corps Logistics Base, Albany, GA
Defense Contract Management Agency
Aberdeen Test Center, Aberdeen, MD

CLS:

Multi-National Forces—Iraq
United Nations Forces—Afghanistan
Camp LeJeune, NC
Camp Pendleton, CA
Marine Corps Base, Twenty-Nine Palms, CA

FSRs:

Multi-National Forces—Iraq
United Nations Forces—Afghanistan

* Note: The Contractor is responsible for transporting their personnel to Kuwait
if the destination is Iraq and Dubai if the destination is Afghanistan.

DELIVERY INFORMATION

All hardware deliveries shall be completed within 20 months after receipt of
order (ARO).

Technical data items shall be delivered in accordance with the instructions on
the corresponding Contracts Data Requirements List (CDRL), DD1423.

CLAUSES INCORPORATED BY REFERENCE

64


--------------------------------------------------------------------------------


 

52.242-15

 

Stop-Work Order

 

AUG 1989

52.242-17

 

Government Delay Of Work

 

APR 1984

52.247-34

 

F.O.B. Destination

 

NOV 1991

 

65


--------------------------------------------------------------------------------


 

Section G—Contract Administration Data

CONTRACT ADMINISTRATION DATA
ADMINISTRATION DATA
Section G—Contract Administration Data

G1   POINT OF CONTACT

a)             Contract Administration Office

Contract administration functions (see FAR 42.302, DFAR 242.302).

DCMA ATLANTA
ATTN: KAREN BENNER
2300 LAKE PARK DRIVE, SUITE 300
SMYRNA, GA 30080

Contract administration functions withheld, additional contract administration
functions assigned, or special instructions (see FAR 42.202):   None

b)            Paying Office

The Paying office which will make payments is designated as follows:

DFAS COLUMBUS SOUTH ENTITLEMENT OPS
P.O. BOX 182264
COLUMBUS, OH 43218-2264

c)             Purchasing Office:

The Contracting Officer for this procurement is:

Gabrielle Trickett
Commanding General
Marine Corps Systems Command
Contracting Branch (CTQ3GT)
2200 Lester Street
Quantico, VA 22134

d)            Project Officer

Mr. Thomas Carmody
Commanding General
Marine Corps Systems Command
Code GTES
2200 Lester Street
Quantico, VA 22134

G2   ACCOUNTING CLASSIFICATION REFERENCE NUMBER (ACRN)

The Accounting Classification Reference Number (ACRN) is the double letter
prefix to the long line accounting classification number contained in the
accounting data sheet attached to the contract, or listed below. It is used as a
method for tracking expenditures against individual contract line items. In
instances where multiple long

66


--------------------------------------------------------------------------------


 

line accounting classification numbers are applicable to single line items, each
will be prefixed by a separate ACRN. Each line item, subline item, task and
subtask listed in the schedule or Statement of Work shall have an accounting
classification reference number assigned at the time of award or upon issuance
of the task or delivery order.

G3   SUBMISSION OF INVOICES

WAWF-RA INSTRUCTIONS

In compliance with DFARS 252.232-7003, “Electronic Submission of Payment
Requests (March 2003)”, the United States Marine Corps (USMC) utilizes WAWF-RA
to electronically process vendor requests for payment. The contractor shall be
required to utilize this system when processing invoices and receiving reports
under this contract, unless the provision at DFARS 252.232-7003(c) apply. The
contractor shall (i) register to use WAWF-RA at <https://rmb.ogden.disa.mil>,
and (ii) ensure an Electronic Business Point of Contact is designated in the
Central Contractor Registration at <http://www.ccr.gov>, within ten (10) days
after award of this contract.

Data entry information for WAWF:
Payment Office DoDAAC: HQ0338
Issue by DoDAAC: M67854
Admin Office DoDAAC: S1103A
Service Acceptor DoDAAC: M67854; Extn: PG15
Contract Number: M67854-07-D-5031

G4   POST-AWARD CONFERENCE

In compliance with DFARS 252.242-7000, a Post-Award Conference shall be
conducted within 30 days after contract award with representation by the
contractor, cognizant Contract Administration Office, and the U.S. Marine Corps.
The Administrative Contracting Officer (ACO) will act as chairperson. The Post
Award Conference shall be conducted at the facility of the offeror selected for
award as provided by FAR 42.5. In no event shall the Post-Award Conference
constitute grounds for excusable delay by the contractor in performance of any
provision in the contract.

67


--------------------------------------------------------------------------------


 

Section H - Special Contract Requirements

SPECIAL CONTRACT REQUIREMENTS

Section H - Special Contract Requirements

H1 NOTIONAL PRODUCTION PROFILE/DELIVERY SCHEDULE

The anticipated initial vehicle production profile/ delivery schedule during the
first 12 months of the contract (subject to change based upon programmatic
factors) for the MRAP program is provided in Attachment 6.

H2 Rapid Delivery Incentives

For Initial ID/IQ Test Vehicles:

The Government will provide the contractor an incentive of $100,000.00 for the
initial two ID/IQ Testing Vehicles per vehicle Category if the contractor
deliveres the CLIN within 30 days of Contract Award. This incentive applies to
the first two vehicles of any awarded ID/IQ CLIN per vehicle category.

H3 Basis for Subsequent Delivery Order Award(s)

As a result of MRAP source selection (as described in Section M), the Government
may award one or multiple ID/IQ contracts to successful offerors. These initial
ID/IQ contracts shall include an initial funded base quantity of vehicles (2 of
each type) that shall be used for Performance Verification Testing (PVT) as
described in the Performance Specification and Section C. Upon completion of
this testing, the government may award follow-on delivery orders (which may
include awards under more than one ID/IQ contract), above the initial contract
minimum order. Delivery Orders will be issued in accordance with FAR 16.505. If
the Government elects to award these follow-on delivery orders, the following
criteria shall be used as the basis for deciding how to place these orders (in
descending order of priority):

The Contractor or Contractors vehicle systems that demonstrate the best overall
performance in PVT testing (with survivability being the highest priority)

The Contractor or Contractors that demonstrate the greatest capability to
produce and deliver vehicles with the shortest ramp up time and greatest maximum
production capacity, in order to meet the urgent delivery requirements for these
vehicles.

Funding availability/affordability will also be a consideration in making the
business decision as to how to proceed with an order or combination of follow-on
orders. Due to the urgency of the requirement, the Government need not wait for
all test vehicles to be delivered and tested before deciding to execute
additional delivery orders. Early delivery of initial ID/IQ test vehicles is
encouraged. The Government reserves the right not to test an offeror’s vehicle
if adequate US Government test data is available and validated by Marine Corps
Systems Command (MCSC).

H4 CONTRACTOR NOTICE REGARDING LATE DELIVERY

In the event that the contractor, for any reason, anticipates or encounters
difficulty in complying with the contract delivery schedule or date, or in
meeting any of the other requirements of the contract, they shall immediately
notify the Administrative and Procuring Contracting Officers (ACO and PCO) in
writing, providing all of the pertinent details. This data shall be
informational only in character and its receipt by the Government shall not be
construed as a waiver by the Government of (i) any delivery schedule or date,
(ii) compliance with any other contract requirement

68


--------------------------------------------------------------------------------


 

by the contractor, or (iii) any other rights or remedies belonging to the
Government under law or otherwise under this contract.

H5 INCORPORATION OF REPRESENTATIONS AND CERTIFICATIONS BY REFERENCE

All representations and certifications and other written statements made by the
contractor in response to SECTION K of the solicitation or at the request of the
contracting officer, incident to the award of the contract or modification of
this contract, are hereby incorporated by reference with the same force and
effect as if they were given in full text.

H6 CONTRACT CHANGES

No order, statement, or conduct of Government personnel who might visit the
contractor’s facility or in any other manner communicated with contractor
personnel during the performance of this contract shall constitute a change
under the “Changes” clause of this contract.

No understanding or agreement, contract modification, change order, or other
matter deviating from or constituting an alteration or change of the terms of
the contract shall be effective or binding upon the Government unless formalized
by contractual documents executed by the contracting officer or his or her
designated representative.

The Contracting Officer is the only person authorized to approve changes in any
of the requirements of this contract and, notwithstanding provisions contained
elsewhere in the contract, the said authority remains solely with the
Contracting Officer. In the event that the contractor effects any change at the
direction of any person other than the Contracting Officer, the change will be
considered to have been made without authority at the contractor’s expense, and
no adjustment shall be made in the contract price or other contract terms and
conditions as consideration for the aforementioned unauthorized change. Further,
should the unauthorized change be to the Government’s detriment, the contractor
may be held financially responsible for its correction.

H7 GOVERNMENT PRODUCTION AND RESEARCH PROPERTY

If the offeror/contractor plans to use, in performing the work under this
solicitation/contract, any items of Government property in the
Offeror’s/contractor’s possession under a facilities contract or other agreement
independent of this solicitation, the offeror shall so state in their proposal
and identify (by contract number, Government agency, and contract administrator)
the facilities he proposes to use. Moreover, the offeror shall request written
concurrence to use each item of such Government property from the cognizant
Contracting Officer.

H8 RESPONSIBILITY IN SUBCONTRACTING

The contractor shall provide the technology processes, test procedures, data,
drawings, and/or other information required to facilitate competition to the
fullest extent feasible, and assure performance by selected subcontractors. The
contractor will be fully responsible for assuring that all appropriate
contractual provisions and clauses are passed down to its subcontractors, and
that those provisions are enforced.

H9 SUBCONTRACTING PLAN

Effective upon award of the contract, the contractor’s Subcontracting Plan is
hereby approved and made a part of this contract.

H10 GOVERNMENT FURNISHED PROPERTY (GFP)

69


--------------------------------------------------------------------------------


 

The Government may furnish to the contractor for use in connection with this
contract the property, equipment, and material set forth in Attachment 4.

FURNISHING SOURCE: Various

*The contractor shall initially be provided information on these items, to be
followed by actual hardware at a point in the program that both parties mutually
agree their use and need is required.

Only the property, equipment, and material listed in the quantity shown will be
furnished by the Government. All other property, equipment, and material
required in the performance of this contract shall be furnished by the
contractor.

H11 NON-GOVERNMENT SOURCE SELECTION ADVISORS

Offerors are advised the employees of commercial firms under contract to the
government will serve as advisors in performing evaluations of proposals. These
advisors will be authorized access to only those portions of the proposal data
and discussions that are necessary to enable them to provide specific advice on
specialized matters or on particular technical issues. Such commercial firms are
expressly prohibited from competing on the subject effort and from proposal
rating, ranking, or award recommendations. Outside advisors are required to
furnish non-disclosure agreements and financial disclosure particular to this
effort. The following firms may be involved: EG&G and MKI Systems, Inc.

________

52.237-400 CONTRACTOR MANPOWER REPORTING (CMR) (Note: Applicable to U.S. Army
orders only.)

The Office of the Assistant Secretary of the Army (Manpower & Reserve Affairs)
operates and maintains a secure Army data collection site where the contractor
will report ALL contractor manpower (including subcontractor manpower) required
for performance of this contract. The contractor is required to completely fill
in all the information in the format using the following web address:
https://contractormanpower.army.pentagon.mil. The required information includes
the following:

(1)          Contracting Office, Contracting Officer, Contracting Officer’s
Technical Representative;

(2)          Contract number, including task and delivery order number;

(3)          Beginning and ending dates covered by reporting period;

(4)          Contractor name, address, phone number, e-mail address, identity of
contractor employee entering data;

(5)          Estimated direct labor hours (including sub-contractors);

(6)          Estimated direct labor dollars paid this reporting period
(including sub-contractors);

(7)          Total payments (including sub-contractors);

(8)   Predominant Federal Service Code (FSC) reflecting services provided by
contractor (and separate predominant FSC for each sub-contractor if different);

70


--------------------------------------------------------------------------------


 

(9)           Estimated data collection cost;

(10)         Organizational title associated with the Unit Identification Code
(UIC) for the Army Requiring Activity (the Army Requiring Activity is
responsible for providing the contractor with its UIC for the purposes of
reporting this information);

(11)         Locations where contractor and sub-contractors perform the work
(specified by zip code in the United States and nearest city, country, when in
an overseas location, using standardized nomenclature provided on website);

(12)         Presence of deployment or contingency contract language; and

(13)         Number of contractor and sub-contractor employees deployed in
theater this reporting period (by country).

As part of its submission, the contractor will also provide the estimated total
cost (if any) incurred to comply with this reporting requirement. Reporting
period will be the period of performance not to exceed 12 months ending
September 30 of each government fiscal year and must be reported by 31 October
of each calendar year. Contractors may use a direct XML data transfer to the
database server or fill in the fields on the website. The XML direct transfer is
a format for transferring files from a contractor’s systems to the secure web
site without the need for separate data entries for each required data element
at the web site. The specific formats for the XML direct transfer may be
downloaded from the web site.

AFARS 52.225-4040
52.225-4040 ARMY MATERIEL COMMAND (AMC) ADMINISTRATIVE REQUIREMENTS FOR DEPLOYED
CONTRACTORS (Note: Applicable to U.S. Army orders only.)

(a) In order to maintain accountability of all deployed personnel in the Theater
of Operations (see DFARS clause 252.225-7040 for definition), the Contractor
shall follow instructions issued by the Army Materiel Commands Logistics Support
Element (AMC LSE) or other Contracting Officers designated representative to
provide, and keep current, requested data on Contractor Personnel for entry into
military personnel database systems.

(b) The Contractor shall coordinate with the AMC LSE or other Contracting
Officers designated representative for logistics support, as follows:

(1)   Upon initial entry into the Theatre of Operations;

(2)   Upon initiation of contract performance;

(3)   Upon relocation of contract performance within the Theatre of Operations;
and

(4)   Upon exiting the Theatre of Operations.

CLAUSES INCORPORATED BY REFERENCE

252.225-7040

 

Contractor Personnel Authorized to Accompany U.S. Armed Forces Deployed Outside
the United States

 

JUN 2006

 

CLAUSES INCORPORATED BY FULL TEXT

71


--------------------------------------------------------------------------------


 

52.216-18   ORDERING. (OCT 1995)

 

(a)   Any supplies and services to be furnished under this contract shall be
ordered by issuance of delivery orders or task orders by the individuals or
activities designated in the Schedule. Such orders may be issued from the date
of contract through 60 months.

(b)   All delivery orders or task orders are subject to the terms and conditions
of this contract. In the event of conflict between a delivery order or task
order and this contract, the contract shall control.

(c)   If mailed, a delivery order or task order is considered “issued” when the
Government deposits the order in the mail. Orders may be issued orally, by
facsimile, or by electronic commerce methods only if authorized in the Schedule.

(End of clause)

52.216-19   ORDER LIMITATIONS. (OCT 1995)

(a)   Minimum order. When the Government requires supplies or services covered
by this contract in an amount of less than 1, the Government is not obligated to
purchase, nor is the Contractor obligated to furnish, those supplies or services
under the contract.

(b)   Maximum order. The Contractor is not obligated to honor:

(1)   Any order for a single item in excess of 1000;

(2)   Any order for a combination of items in excess of 2600; or

(3)   A series of orders from the same ordering office within   30   days that
together call for quantities exceeding the limitation in subparagraph (1) or (2)
above.

(c)   If this is a requirements contract (i.e., includes the Requirements clause
at subsection 52.216-21 of the Federal Acquisition Regulation (FAR)), the
Government is not required to order a part of any one requirement from the
Contractor if that requirement exceeds the maximum-order limitations in
paragraph (b) above.

(d)   Notwithstanding paragraphs (b) and (c) above, the Contractor shall honor
any order exceeding the maximum order limitations in paragraph (b), unless that
order (or orders) is returned to the ordering office within   15   days after
issuance, with written notice stating the Contractor’s intent not to ship the
item (or items) called for and the reasons. Upon receiving this notice, the
Government may acquire the supplies or services from another source.

(End of clause)

52.216-22   INDEFINITE QUANTITY. (OCT 1995)

(a)   This is an indefinite-quantity contract for the supplies or services
specified, and effective for the period stated, in the Schedule. The quantities
of supplies and services specified in the Schedule are estimates only and are
not purchased by this contract.

(b)   Delivery or performance shall be made only as authorized by orders issued
in accordance with the Ordering

72


--------------------------------------------------------------------------------


 

clause. The Contractor shall furnish to the Government, when and if ordered, the
supplies or services specified in the Schedule up to and including the quantity
designated in the Schedule as the “maximum”. The Government shall order at least
the quantity of supplies or services designated in the Schedule as the
“minimum”.

(c) Except for any limitations on quantities in the Order Limitations clause or
in the Schedule, there is no limit on the number of orders that may be issued.
The Government may issue orders requiring delivery to multiple destinations or
performance at multiple locations.

(d) Any order issued during the effective period of this contract and not
completed within that period shall be completed by the Contactor within the time
specified in the order. The contract shall govern the Contractor’s and
Government’s rights and obligations with respect to that order to the same
extent as if the order were completed during the contract’s effective period;
provided, that the Contractor shall not be required to make any deliveries under
this contract after twelve (12) months after contract expiration.

(End of clause)

52.217-7   OPTION FOR INCREASED QUANTITY—SEPARATELY PRICED LINE ITEM (MAR 1989)

The Government may require the delivery of the numbered line item, identified in
the Schedule as an option item, in the quantity and at the price stated in the
Schedule. The Contracting Officer may exercise the option by written notice to
the Contractor within anytime before contract expiration. Delivery of added
items shall continue at the same rate that like items are called for under the
contract, unless the parties otherwise agree (See Para H3).

(End of clause)

73


--------------------------------------------------------------------------------


 

Section I - Contract Clauses

INCORPORATED BY FULL TEXT

52.211-2   AVAILABILITY OF SPECIFICATIONS LISTED IN THE DOD INDEX OF
SPECIFICATIONS AND STANDARDS (DODISS) AND DESCRIPTIONS LISTED IN THE ACQUISITION
MANAGEMENT SYSTEMS AND DATA REQUIREMENTS CONTROL LIST, DOD 5010.12-L (DEC 2003)

Copies of specifications, standards, and data item descriptions cited in this
solicitation may be obtained—

(a) From the ASSIST database via the Internet at http://assist.daps.dla.mil; or

(b) By submitting a request to the—Department of Defense Single Stock Point
(DoDSSP), Building 4, Section D, 700 Robbins Avenue, Philadelphia, PA
19111-5094, Telephone (215) 697-2179, Facsimile (215) 697-1462.

(End of provision)

52.215-19   NOTIFICATION OF OWNERSHIP CHANGES (OCT 1997)

(a) The Contractor shall make the following change in writing;

(1) When the Contractor becomes aware that a change in its ownership has
occurred, or is certain to occur, that could result in changes in the valuation
of its capitalized assets in the accounting records, the Contractor shall notify
the Administrative Contracting Officer (ACO) within 30 days.

(2) The Contractor shall also notify the ACO within 30 days whenever changes to
asset valuations or any other cost changes have occurred or are certain to occur
as a result of a change in ownership.

(b) The Contractor shall —

(1) Maintain current, accurate, and complete inventory records of assets and
their costs;

(2) Provide ACO or designated representative ready access to the records upon
request;

(3) Ensure that all individual and grouped assets, their capitalized values,
accumulated depreciation or amortization, and remaining useful lives are
identified accurately before and after each of the Contractor’s ownership
changes; and

(4) Retain and continue to maintain depreciation and amortization schedules
based on the asset records maintained before each Contactor ownership change.

The Contractor shall include the substance of this clause in all subcontracts
under this contract that meet the applicability requirement of FAR 15.408(k).

(End of clause)

52.252-2   CLAUSES INCORPORATED BY REFERENCE (FEB 1998)

This contract incorporates one or more clauses by reference, with the same force
and effect as if they were given in full text. Upon request, the Contracting
Officer will make their full text available. Also, the full text of a clause may
be accessed electronically at this/these address(es):

74


--------------------------------------------------------------------------------


(End of Clause)

 

 

52.202-1

 

Definitions

 

JUL 2004

52.203-3

 

Gratuities

 

APR 1984

52.203-5

 

Covenant Against Contingent Fees

 

APR 1984

52.203-6

 

Restrictions On Subcontractor Sales To The Government

 

SEP 2006

52.203-7

 

Anti-Kickback Procedures

 

JUL 1995

52.203-8

 

Cancellation, Rescission, and Recovery of Funds for Illegal or Improper Activity

 

JAN 1997

52.203-10

 

Price Or Fee Adjustment For Illegal Or Improper Activity

 

JAN 1997

52.203-12

 

Limitation On Payments To Influence Certain Federal Transactions

 

SEP 2005

52.204-4

 

Printed or Copied Double-Sided on Recycled Paper

 

AUG 2000

52.204-7

 

Central Contractor Registration

 

JUL 2006

52.209-6

 

Protecting the Government’s Interest When Subcontracting With Contractors
Debarred, Suspended, or Proposed for Debarment

 

SEP 2006

52.211-5

 

Material Requirements

 

AUG 2000

52.211-15

 

Defense Priority And Allocation Requirements

 

SEP 1990

52.215-2

 

Audit and Records—Negotiation

 

JUN 1999

52.215-8

 

Order of Precedence—Uniform Contract Format

 

OCT 1997

52.215-14

 

Integrity of Unit Prices

 

OCT 1997

52.215-15

 

Pension Adjustments and Asset Reversions

 

OCT 2004

52.215-18

 

Reversion or Adjustment of Plans for Postretirement Benefits (PRB) Other than
Pensions

 

JUL 2005

52.217-9

 

Option To Extend The Term Of The Contract

 

MAR 2000

55.219-8

 

Utilization of Small Business Concerns

 

MAY 2004

52.219-9

 

Small Business Subcontracting Plan

 

SEP 2006

52.219-9 Alt II

 

Small Business Subcontracting Plan (Sep 2006) Alternate II

 

OCT 2001

52.219-16

 

Liquidated Damages-Subcontracting Plan

 

JAN 1999

52.222-1

 

Notice To The Government Of Labor Disputes

 

FEB 1997

52.222-3

 

Convict Labor

 

JUN 2003

52.222-4

 

Contract Work Hours and Safety Standards AcT - Overtime Compensation

 

JUL 2005

52.222-19

 

Child Labor—Cooperation with Authorities and remedies

 

JAN 2006

52.222-20

 

Walsh-Healey public Contracts Act

 

DEC 1996

52.222-26

 

Equal Opportunity

 

APR 2002

52.222.35

 

Equal Opportunity For Special Disabled Veterans, Veterans of the Vietnam Era,
and Other Eligible Veterans

 

SEP 2006

 

 

 

 

 

 

75


--------------------------------------------------------------------------------


 

52.222-36

 

Affirmative Action For Workers With Disabilities

 

JUN 1998

52.222-37

 

Employment Reports On Special Disabled Veterans, Veterans Of The Vietnam Era,
and Other Eligible Veterans

 

SEP 2006

52.223-3

 

Hazardous Material Identification And Material Safety Data

 

JAN 1997

52.223-5

 

Pollution Prevention and Right-to-Know Information

 

AUG 2003

52.223-6

 

Drug-Free Workplace

 

MAY 2001

52.223-12

 

Refrigeration Equipment and Air Conditioners

 

MAY 1995

52.223-14

 

Toxic Chemical Release Reporting

 

AUG 2003

52.224-1

 

Privacy Act Notification

 

APR 1984

52.224-2

 

Privacy Act

 

APR 1984

52.225-13

 

Restrictions on Certain Foreign purchases

 

FEB 2006

52.227-1

 

Authorization and Consent

 

JUL 1995

52.227-2

 

Notice And Assistance Regarding Patent And Copyright Infringement

 

AUG 1996

52.227-21

 

Technical Data Certification, Revision, and Withholding of Payment—Major Systems

 

JAN 1997

52.227-22

 

Major System—Minimum Rights

 

JUN 1987

52.229-3

 

Federal State And Local Taxes

 

APR 2003

52.232-1

 

Payments

 

APR 1984

52.232-8

 

Discounts For Prompt Payment

 

FEB 2002

52.232-9

 

Limitation On Withholding Of Payments

 

APR 1984

52.232-11

 

Extras

 

APR 1984

52.232-17

 

Interest

 

JUN 1996

52.232-18

 

Availability Of Funds

 

APR 1984

52.232-23

 

Assignment Of Claims

 

JAN 1986

52.232-23 Alt I

 

Assignment Of Claims (Jan 1986) - Alternate I

 

APR 1984

52.232-25

 

Prompt Payment

 

OCT 2003

52.232-32

 

Performance-Based Payments

 

FEB 2002

52.232-33

 

Payment by Electronic Funds Transfer—Central Contractor Registration

 

OCT 2003

52.233-1

 

Disputes

 

JUL 2002

52.233-1 Alt I

 

Disputes (Jul 2002) - Alternate I

 

DEC 1991

52.233-3

 

Protest After Award

 

AUG 1996

52.242-13

 

Bankruptcy

 

JUL 1995

52.243-1

 

Changes—Fixed Price

 

AUG 1987

52.243-7

 

Notification Of Changes

 

APR 1984

52.244-2

 

Subcontracts

 

AUG 1998

52.244-5

 

Competition In Subcontracting

 

DEC 1996

52.244-6

 

Subcontracts for Commercial Items

 

SEP 2006

52.245-2

 

Government Property (Fixed Price Contracts)

 

MAY 2004

52.246-24

 

Limitation Of Liability—High-Value Items

 

FEB 1997

52.247-48

 

F.O.B. Destination—Evidence Of Shipment

 

FEB 1999

52.247-55

 

F.O.B. Point For Delivery Of Government—Furnished Property

 

JUN 2003

52.249-2

 

Termination For Convenience Of The Government (Fixed-Price)

 

MAY 2004

52.249-8

 

Default (Fixed-Price Supply & Service)

 

APR 1984

52.251-1

 

Government Supply Sources

 

APR 1984

52.253-1

 

Computer Generated Forms

 

JAN 1991

252.203-7001

 

Prohibition On Persons Convicted of Fraud or Other Defense-Contract-Related
Felonies

 

DEC 2004

252.203-7002

 

Display Of DOD Hotline Poster

 

DEC 1991

252.204-7000

 

Disclosure Of Information

 

DEC 1991

252.204-7003

 

Control Of Government Personnel Work Product

 

APR 1992

252.204-7004 Alt A

 

Central Contractor Registration (52.204-7) Alternate A

 

NOV 2003

 

 

 

 

 

 

76


--------------------------------------------------------------------------------


 

252.205-7000

 

Provision Of Information To Cooperative Agreement Holders

 

DEC 1991

252.209-7004

 

Subcontracting With Firms That Are Owned or Controlled By The Government of a
Terrorist Country

 

MAR 1998

252.211-7000

 

Acquisition Streamlining

 

DEC 1991

252.219-7003

 

Small, Small Disadvantaged and Women-Owned Small Business Subcontracting Plan
(DOD Contracts)

 

APR 1996

252.219-7011

 

Notification to Delay Performance

 

JUN 1998

252.223-7004

 

Drug Free Work Force

 

SEP 1988

252.225-7002

 

Qualifying Country Sources As Subcontractors

 

APR 2003

252.225-7013

 

Duty-Free Entry

 

OCT 2006

252.227-7013

 

Rights in Technical Data—Noncommercial Items

 

NOV 1995

252.227-7014

 

Rights in Noncommercial Computer Software and Noncommercial Computer Software
Documentation

 

JUN 1995

252.227-7015

 

Technical Data—Commercial Items

 

NOV 1995

252.227-7016

 

Rights in Bid or Proposal Information

 

JUN 1995

252.227-7019

 

Validation of Asserted Restrictions—Computer Software

 

JUN 1995

252.227-7025

 

Limitations on the Use or Disclosure of Government-Furnished Information Marked
with Restrictive Legends

 

JUN 1995

252.227-7027

 

Deferred Ordering Of Technical Data Or Computer Software

 

APR 1988

252.227-7030

 

Technical Data—Withholding Of Payment

 

MAR 2000

252.227-7037

 

Validation of Restrictive Markings on Technical Data

 

SEP 1999

252.243-7002

 

Requests for Equitable Adjustment

 

MAR 1998

252.244-7000

 

Subcontracts for Commercial Items and Commercial Components (DoD Contracts)

 

NOV 2005

252.245-7001

 

Reports Of Government Property

 

MAY 1994

252.247-7023

 

Transportation of Supplies by Sea

 

MAY 2002

252.249-7002

 

Notification of Anticipated Program Termination or Reduction

 

DEC 1996

 

 

77


--------------------------------------------------------------------------------